


EXHIBIT 10.1

 

 

CAPITAL CONTRIBUTION AND JOINT VENTURE AGREEMENT

 

By and Between

 

HYDRON TECHNOLOGIES, INC.

and

BRAND BUILDERS RX, LLC

 

October 1, 2008

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS1

Page

ARTICLE I DEFINITIONS

4

 

1.1

Defined Terms.

4

 

1.2

Principles of Construction.

8

ARTICLE II ORGANIZATION OF THE COMPANY; EXPENSES; CAPITAL CONTRIBUTIONS; CLOSING

8

 

2.1

Organization; Expenses.

8

 

2.2

Capital Contributions.

9

 

2.3

Closing. .

10

ARTICLE III REPRESENTATIONS AND WARRANTIES

10

 

3.1

Representations and Warranties of Hydron.

10

 

3.2

Representations and Warranties of Harezi.

11

ARTICLE IV COVENANTS

12

 

4.1

Commercially Reasonable Efforts.

12

 

4.2

Marketing.

12

 

4.3

Company Assumption of Obligation to Pay Royalties Under Hydron Agreement

13

 

4.4

Further Assurances. .

13

ARTICLE V CONDITIONS PRECEDENT

13

 

5.1

Conditions Precedent to the Obligations of Each of the Parties.

13

 

5.2

Conditions Precedent to the Obligations of Hydron.

14

 

5.3

Conditions Precedent to the Obligations of Harezi.

15

ARTICLE VI SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

15

 

6.1

Survival of Representations.

16

 

6.2

Harezi Indemnification.

16

 

6.3

Hydron Indemnification. .

16

 

6.4

Limitations.

16

ARTICLE VII MISCELLANEOUS

16

 

7.1

Fees and Expenses.

16

 

7.2

Confidentiality..

16

 

__________________

 

1

This Table of Contents is provided for convenience only, and does not form a
part of the attached Capital Contribution and Joint Venture Agreement.

 

--------------------------------------------------------------------------------




 

7.3

Public Announcements.

17

 

7.4

Notices.

17

 

7.5

Entire Agreement.

18

 

7.6

Binding Effect; Benefit; Assignment.

18

 

7.7

Amendments and Waivers.

19

 

7.8

Counterparts..

19

 

7.9

Applicable Law.

19

 

7.10

Jurisdiction.

19

 

7.11

Severability.

19

 

SCHEDULES AND EXHIBITS

 

Schedules

 

 

Schedule 1

Hydron Contracts

21

 

Schedule 2

Hydron Equipment

22

 

Schedule 3

Hydron Inventory

23

 

Schedule 4

Hydron Intellectual Property

24

 

Schedule 5

Hydron Accounts Receivable

25

 

Schedule 6

Hydron Other Assets

26

 

Exhibits

 

 

Exhibit A

LLC Agreement

28

 

Exhibit B

Bill of Sale

29

 

Exhibit C

Assignment and Assumption Agreement

30

 

Exhibit D

License Agreement

31

 

Exhibit E

Management Services Agreement

32

 

--------------------------------------------------------------------------------




CAPITAL CONTRIBUTION AND JOINT VENTURE AGREEMENT, made as of October 1, 2008
(this “Agreement”), by and between HYDRON TECHNOLOGIES, INC., a New York
corporation (“Hydron”), and BRAND BUILDERS INTERNATIONAL, LLC, a Delaware
limited liability company (“Harezi”; each of Hydron and Harezi, a “Party” and
collectively, the “Parties”).

W I T N E S S E T H :

WHEREAS, the Parties desire to form a joint venture to own and operate the JV
Business (as such term is defined below);

WHEREAS, to effectuate their intent the Parties deem it advisable to form a
limited liability company and contribute certain assets to such limited
liability company and to have such limited liability company assume certain
executory obligations relating to the contributed assets only; and

WHEREAS, in order to set forth certain terms and conditions upon which the
foregoing will be accomplished, the Parties desire to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1       Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Affiliate” means and includes, with reference to any Person, any other Person,
Controlling, Controlled by or under common Control with such Person.

“Agreement” means this Capital Contribution and Joint Venture Agreement, as the
same may be amended, restated, modified and/or supplemented from time to time.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement between Hydron and the Company in the form attached as Exhibit C
hereto.

“Assumed Liabilities” means the liabilities and obligations relating to the
ownership of the assets contributed or licensed by the Parties pursuant to this
Agreement, the LLC Agreement or the License Agreement.

“Bill of Sale” means the Bill of Sale in the form attached as Exhibit B hereto.

--------------------------------------------------------------------------------




“Board of Managers” has the meaning given to such term in the LLC Agreement.

“Business Day” means any day, excluding Saturday, Sunday or any day which shall
be a legal holiday in the State of Florida.

“Capital Account” has the meaning given to such term in the LLC Agreement.

“Capital Contribution” has the meaning given to such term in the LLC Agreement.

“Cash Capital Contribution” has the meaning given to such term in Section
2.1(b).

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Company” means Brand Builders RX, LLC, a Delaware limited liability company.

“Company Certificate of Formation” has the meaning set forth in Section
5.1(a)(i).

“Encumbrances” means all liens, encumbrances, restrictions and claims of every
kind and character.

“Excluded Hydron Assets” means (i) all right, title or interest, including any
right of reversion of Hydron in royalty payments payable pursuant to that
certain agreement (the “Hydron Agreement”) originally between GP Strategies
Corporation (f/k/a National Patent Development Corporation) and Hydron, as
amended, whether in the form of direct payments to Hydron or indirect receipt of
distributions relating to Hydron’s interest in Hydron Royalty Partners Ltd.,
LLLP, a Florida limited liability partnership (the “Hydron Partnership”), its
successors or assigns, (ii) all cash, other than Cash Capital Contributions,
(iii) all ownership interest and other rights, including rights as a licensee in
any Hydron Intellectual Property except as expressly licensed to Company
pursuant to the License Agreement and (iv) all other assets not relating to the
Hydron Business except to the extent expressly contributed or conveyed pursuant
to this Agreement and the LLC Agreement.

“Fair Value” as used in this Agreement and in the LLC Agreement means the
Parties’ agreement as to a reasonable estimate of the potential market price of
a good, service, or asset, even where no market exists, taking into account
preexisting conditions and such factors as:

-5-

--------------------------------------------------------------------------------




 

•

relative scarcity

 

•

perceived utility (subjective value based on a particular need)

 

•

risk characteristics

 

•

replacement costs, or costs of close substitutes

 

•

production/distribution costs, including a cost of capital

 

“Harezi” has the meaning set forth in the introductory paragraph to the
Agreement.

“Harezi Capital Contribution” has the meaning set forth in Section 2.2(b).

“Hydron” has the meaning set forth in the introductory paragraph to the
Agreement.

 

“Hydron Accounts Receivable” means the accounts receivable to be contributed by
Hydron to the Company pursuant to this Agreement and the LLC Agreement as set
forth on Schedule 5 hereto.

 

“Hydron Assets” means the assets to be contributed by Hydron to the Company
pursuant to this Agreement and the LLC Agreement as set forth on Schedules 1, 2,
3, 4, 5 and 6 hereto.

 

“Hydron Business” means Hydron’s business of developing, manufacturing,
marketing and selling a broad range of proprietary oral and healthcare products,
including cosmetic treatments and acne products employing its patented
evaporating emulsifier technology, skin care products employing formulas
containing a moisture-attracting ingredient (the “Hydron polymer”) that provides
superior skin moisturization benefits and sunscreen delivery, and a wrinkle
reduction serum using a patented formula; as well as the contract manufacturing
business acquired by Hydron from Clinical Resources, Inc.

 

“Hydron Capital Contribution” has the meaning set forth in Section 2.2 (a).

 

“Hydron Cash Capital Contribution” has the meaning set forth in Section 2.2(a).

 

“Hydron Contracts” means the contracts to be contributed by Hydron to the
Company pursuant to this Agreement and the LLC Agreement as set forth on
Schedule 1 hereto.

 

“Hydron Equipment” means the equipment to be contributed by Hydron to the
Company pursuant to this Agreement and the LLC Agreement as set forth on
Schedule 2 hereto.

 

“Hydron Inventory” means the inventory to be contributed by Hydron to the
Company pursuant to this Agreement and the LLC Agreement as set forth on
Schedule 3 hereto.

 

“Hydron Intellectual Property” means any and all current and future registered
and unregistered trademarks, service marks, patents, patent applications,
inventions and

 

-6-

--------------------------------------------------------------------------------




discoveries, registered and unregistered copyrights, all rights in mask works,
trade secrets, confidential information, software and other intellectual
property, owned, used or licensed by Hydron, except as included in Excluded
Hydron Assets, as set forth on Schedule 4 hereto and to be contributed as
licensed or sublicensed rights to the Company pursuant to this Agreement and the
License Agreement attached as Exhibit D.

 

“Hydron Licenses” has the meaning set forth in Section 2.2(a).

 

“Hydron Other Assets” means the furniture, office supplies, miscellaneous other
supplies and general intangible assets and all other assets to be contributed by
Hydron to the Company pursuant to this Agreement and the LLC Agreement as set
forth on Schedule 6 hereto.

 

“JV Business” means the business owned and operated by the Company after the
Closing which shall include the Hydron Business.

“LLC Agreement” means the Limited Liability Company Agreement of the Company
substantially the form of Exhibit A attached hereto.

 

“License Agreement” means the License Agreement between Hydron and the Company
substantially in the form of Exhibit D hereto.

 

“Losses” has the meaning set forth in Section 6.2.

“Management Services Agreement” means the certain agreement between the Company
and Harezi in the form of Exhibit E hereto.

“Membership Interest” means, with respect to each Party, its respective interest
in the Company as determined in accordance with the LLC Agreement.

“Operative Agreements” means this Agreement and the Related Agreements.

“Party” and “Parties” has the meaning set forth in the introductory paragraph of
this Agreement.

“Permitted Encumbrances” means any lien, liability or obligation relating to an
Asset to be contributed or licensed or sublicensed hereby and under the LLC
Agreement or the License Agreement that is an Assumed Liability, and including
any lien, liability or obligation arising under any Related Agreement.

“Person” means and include any individual, partnership, association, joint stock
company, joint venture, corporation, trust, limited liability company,
unincorporated organization, government, agency or political subdivision
thereof.

“Related Agreements” means the LLC Agreement, the Assignment and Assumption
Agreement, the Bill of Sale, License Agreement and the Management Services
Agreement collectively.

“Securities Act” means the Securities Act of 1933, as amended.

-7-

--------------------------------------------------------------------------------




 

1.2

Principles of Construction.

(a)        The following rules shall apply to the construction of this Agreement
unless the context requires otherwise: (i) the singular includes the plural, and
the plural the singular; (ii) words importing any gender include the other
gender and the neuter gender; (iii) references to statutes are to be construed
as including all statutory provisions consolidating, and all regulations
promulgated pursuant to, such statutes; (iv) references to “writing” include
printing, photocopy, typing, lithography and other means of reproducing words in
a tangible visible form; (v) the words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”;
(vi) references to the introductory paragraph, recitals, sections (or clauses or
subdivisions of sections), exhibits or schedules are to those of this Agreement
unless otherwise indicated; (vii) references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent that such amendments
and other modifications are permitted or not prohibited by the terms of this
Agreement; (viii) the table of contents and the section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose; (ix) references to
Persons include their respective permitted successors and assigns; and (x) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”; and the word “through” means “to and including.”

(b)       The Operative Agreements are the result of negotiations among and have
been reviewed by counsel to the Parties and are the products of all Parties.
Accordingly, they shall not be construed against any Party merely because of
such Party’s involvement in their preparation.

ARTICLE II

ORGANIZATION OF THE COMPANY; EXPENSES; CAPITAL CONTRIBUTIONS; CLOSING

 

2.1

Organization; Expenses.

(a)       The Company is a limited liability company formed under the laws of
the State of Delaware, having its principal offices located at Delray Beach,
Florida, or such location as is set forth in the Company’s Certificate of
Formation.

(b)       All legal, accounting and other out-of-pocket costs of the
establishment of the JV Business, including, without limitation, the costs
relating to the formation of the Company as a limited liability company as
contemplated by Section 2.1(a) (including organizational changes and amendments
to organizational documents that may be made on or before the Closing Date) and
the costs of preparation of this Agreement, the LLC Agreement, the License
Agreement, the Bill of Sale, the Assumption Agreements and other agreements,
instruments and documents contemplated thereby shall be paid by Hydron and
reflected as Capital Contribution to the Company and included in the Capital
Account of Hydron.

(c)       Except as provided in Section 2.1 (b) above, each Party shall bear its
own professional fees and related costs (including fees and costs of
accountants, attorneys, business

-8-

--------------------------------------------------------------------------------




consultants, tax advisors and appraisers) incurred by it relating to itself or
its respective businesses.

 

2.2

Capital Contributions.

On or prior to the Closing Date, Hydron shall contribute to the Company, free
and clear of all Encumbrances, all of the assets, properties, rights, services
and interests of the Hydron Business, other than the Excluded Hydron Assets (the
“Hydron Assets”), set forth in Schedules 1, 2, 3, 4 and 5 hereto. For the
avoidance of doubt, and notwithstanding anything in this Agreement to the
contrary, it is hereby expressly acknowledged and agreed by the Parties that (x)
Hydron shall own, or pursuant to the Hydron Licenses, license all right, title
and interest in and to the Hydron Intellectual Property prior to, on and after
the Closing, and it is the intention of the parties that the only rights to be
conveyed to the Company with respect to the Hydron Intellectual Property are
those rights as set forth in the License Agreement, which rights expressly shall
not include any Excluded Hydron Asset, (y) no such right, title or interest
shall be transferred, or required to be transferred, to the Company pursuant to
this Agreement or the LLC Agreement or the transactions contemplated hereby or
thereby, and (z) the Company shall have no right to receive any distributions
payable by Hydron Partnership to Hydron or otherwise directly or indirectly
payable under the Hydron Agreement. In addition to the contribution of the
Hydron Assets, on or before the Closing Date, Hydron shall contribute an
additional amount up to a total of Two Hundred Thousand Dollars and No Cents
($200,000.00) which shall be deemed a Cash Capital Contribution (the “Hydron
Cash Capital Contribution”) and credited to Hydron’s Capital Account. In
consideration for Hydron’s Capital Contributions as provided in this Section
2.2(a) (collectively, the “Hydron Capital Contributions”), the Parties shall
cause the Company to credit the Capital Account of Hydron in the amount of Six
Hundred Ninety Thousand Three Hundred Three and 30/100 Dollars ($690,303.30),
representing the greater of the Fair Value or carry-over tax basis of the Hydron
Assets, and issue to Hydron a Membership Interest in the Company in an aggregate
amount equal to fifty percent (50%) of the Membership Interests to be issued on
the Closing Date, in accordance with the LLC Agreement; provided, however, that
any additional Capital Contribution by Hydron shall not increase the Membership
Interest of Hydron to more than fifty percent (50%).

 

(a)       On or after the Closing Date, Harezi agrees that it shall contribute
to the Company certain good and valuable consideration, including but not
limited to, contributions of (i) guarantees of certain obligations of the
Company, including under real and personal property leases, and obligations to
banks or other financial institutions, (ii) the payment of certain expenses of
the Company and (iii) cash contributions for operating expenses (collectively,
the “Harezi Capital Contribution”). In consideration for Harezi’s initial
Capital Contribution made on the Closing Date as provided in this Section
2.2(a), the Parties shall cause the Company to credit the Capital Account of
Harezi on the Closing Date in the amount of Fifty Thousand Dollars and No Cents
($50,000) and shall credit the Capital Account of Harezi in such additional
amounts from time to time equal to the greater of the Fair Value or carry over
tax basis of any additional Capital Contribution made by Harezi, and shall issue
to Harezi a Membership Interest in the Company equal to fifty percent (50%) of
the Membership Interests to be issued on the Closing Date, in accordance with
the LLC Agreement; provided, however, that any additional Capital Contribution
by Harezi shall not increase the Membership Interest of Harezi to more than
fifty percent (50%).

-9-

--------------------------------------------------------------------------------




(b)       Except as set forth in Sections 2.2(a) and (b) of this Agreement and
in the LLC Agreement, neither Hydron nor Harezi shall be required to transfer or
contribute any assets, properties, rights, services or interests to the Company;
provided, however, that Hydron and Harezi or its Affiliates may, but are not
obligated to, provide certain incidental administrative and technical services
to the Company without affecting their respective Capital Account balances or
Membership Interests.

(c)       The sale, transfer and conveyance of the Hydron Assets (other than the
Hydron Intellectual Property which shall be granted in accordance with the
License Agreement) shall be effected in accordance with this Agreement, the LLC
Agreement, the Assignment and Assumption Agreement and the Bill of Sale by
execution and delivery of such agreements, instruments and other documents on or
prior to the Closing Date, duly executed by Hydron as reasonably necessary to
vest in the Company all right, title and interest in and to such Hydron Assets
(other than the Hydron Intellectual Property a license for which shall be
granted in accordance with the License Agreement to be executed and delivered on
or prior to the Closing Date), free and clear of all Encumbrances, other than
Permitted Encumbrances.

2.3       Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Ruden McClosky Smith Schuster &
Russell, P.A., 200 East Broward Boulevard, Fort Lauderdale, Florida 33301, at
10:00 a.m. (Florida time) on October 1, 2008, or at such other place or time or
on such other date as the Parties may agree (the date of the Closing being
referred to as the “Closing Date”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1       Representations and Warranties of Hydron. Hydron hereby represents and
warrants to each of Harezi and the Company (which shall be an intended
beneficiary of such representations and warranties) as follows:

(a)       it has the corporate power and authority to enter into this Agreement
and each of the Related Agreements to which it is a party and to perform its
obligations hereunder and thereunder;

(b)       this Agreement and each of the Related Agreements to which it is a
party will when entered into constitute its valid and legally binding
obligation, enforceable in accordance with the terms hereof and thereof except
as may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws, and subject to general equity
principles and to limitations on availability of equitable relief, including
specific performance;

(c)       neither the execution and the delivery of this Agreement nor any of
the Related Agreements to which it is a party, nor the consummation of the
transactions contemplated hereby and thereby by it, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency or
court to which it is subject or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any material agreement, contract, lease,

-10-

--------------------------------------------------------------------------------




license, instrument or other material arrangement to which it is a party or by
which it is bound or to which any of its material assets is subject (or result
in the imposition of any lien, security interest or other encumbrance upon any
of its assets);

(d)       it need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Person not already been obtained in
order to consummate the transactions contemplated by this Agreement and the
Related Agreements to which it is a party;

(e)       on or prior to the Closing Date, Hydron shall contribute to the
Company, free and clear of all Encumbrances, other than Permitted Encumbrances,
the Hydron Assets, including but not limited to, the rights granted under the
License Agreement, and the Hydron Cash Capital Contribution set forth in Section
2.2(a), and the Company shall receive the benefit of the Hydron Assets,
including but not limited to, the rights granted under the License Agreement,
and Hydron’s Cash Capital Contribution, free and clear of all Encumbrances,
other than Permitted Encumbrances;

(f)        it is acquiring its Membership Interest hereunder for its own
account, for investment only and not with a view to, or sale in connection with,
a distribution thereof within the meaning of the Securities Act;

(g)       no agent, broker, Person or firm acting on its behalf is, or will be,
entitled to any commission or broker’s or finder’s fees from any of the Parties
hereto, or from any Affiliate of any of the Parties hereto, in connection with
any of the transactions contemplated hereby; and

(h)       the representations and warranties made by it in this Section 3.1 do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 3.1 not misleading.

3.2       Representations and Warranties of Harezi. Harezi hereby represents and
warrants to each of Hydron and the Company (which shall be an intended
beneficiary of such representation) as follows:

(a)       it has the power and authority as a limited liability company to enter
into this Agreement and the Related Agreements to which it is a party and to
perform its obligations hereunder and thereunder;

(b)       this Agreement and each of the Related Agreements to which it is a
party will when entered into constitute its valid and legally binding
obligation, enforceable in accordance with the terms hereof except as may be
limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws, and subject to general equity principles and
to limitations on availability of equitable relief, including specific
performance;

(c)       neither the execution and the delivery of this Agreement nor any of
the Related Agreements to which it is a party, nor the consummation of the
transactions contemplated hereby and thereby by it, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government,

-11-

--------------------------------------------------------------------------------




governmental agency or court to which it is subject or any provision of its
certificate or articles of incorporation, bylaws or other organizational
documents or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
material agreement, contract, lease, license, instrument or other material
arrangement to which it is a party or by which it is bound or to which any of
its material assets is subject (or result in the imposition of any lien,
security interest or other encumbrance upon any of its assets);

(d)       it need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Person not already been obtained in
order to consummate the transactions contemplated by this Agreement and each of
the Related Agreements to which it is a party;

(e)       on or after the Closing Date, Harezi shall contribute to the Company,
free and clear of all Encumbrances, other than Permitted Encumbrances, the
Harezi Capital Contribution, and the Company shall receive the benefit of the
Harezi Capital Contribution, free and clear of all Encumbrances, other than
Permitted Encumbrances;

(f)        it is acquiring the Membership Interest hereunder for its own
account, for investment only and not with a view to, or sale in connection with,
a distribution thereof within the meaning of the Securities Act;

(g)       no agent, broker, Person or firm acting on its behalf is, or will be,
entitled to any commission or broker’s or finder’s fees from any of the Parties
hereto, or from any Affiliate of any of the Parties hereto, in connection with
any of the transactions contemplated hereby; and

(h)       the representations and warranties made by it in this Section 3.2 do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 3.2 not misleading.

ARTICLE IV

COVENANTS

4.1       Commercially Reasonable Efforts. Each Party shall cooperate and use
its respective commercially reasonable efforts to take, or cause to be taken,
all appropriate action and to make, or cause to be made, all filings necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation, its respective commercially reasonable efforts to obtain, prior to
the Closing, all licenses, consents, approvals, authorizations, qualifications
and orders of governmental authorities as are necessary for consummation of the
transactions contemplated by this Agreement and to fulfill the conditions to the
Closing.

4.2       Marketing. Harezi shall employ resources provided to it or its
Affiliate in connection with the development of a marketing program for the JV
Business employing television and other media production, graphics design and
other marketing services.

-12-

--------------------------------------------------------------------------------




4.3       Company Assumption of Obligation to Pay Royalties Under Hydron
Agreement. Pursuant to the Assignment and Assumption Agreement, the Company
shall assume and agree to pay the obligation to pay royalties in connection with
the sale of products using the Hydron polymer from the date of Closing.

4.4       Further Assurances. From time to time after the Closing, in case at
any time after the Closing any further action is necessary or desirable to carry
out the purposes of this Agreement, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as any other Party reasonably may request.

ARTICLE V

CONDITIONS PRECEDENT

5.1       Conditions Precedent to the Obligations of Each of the Parties. The
obligation of each of the Parties to consummate the transactions contemplated
hereby is subject to the satisfaction or waiver by such Party on or before the
Closing, of the following conditions precedent:

 

(a)

Formation of the Company.

(i)        The Company shall have been duly established under the laws of the
State of Delaware and, in connection therewith, the Certificate of Formation of
the Company (the “Company Certificate of Formation”) and any amendments thereto
shall have been filed with the Secretary of State of the State of Delaware;

(ii)       On or prior to the Closing Date, each of Ilonka Harezi (or Courtland
Reeves), David Pollock, Richard Banakus and Felipe Barrios shall have been
appointed to the Board of Managers of the Company in accordance with the terms
of the LLC Agreement.

(b)       No Injunction. No preliminary or permanent injunction or other order
shall have been issued by any court or by any governmental or regulatory agency,
body or authority and remain in effect at the Closing Date which prohibits, and
no preliminary or permanent injunction or other order shall be pending or
threatened which would prohibit, the consummation of the transactions
contemplated by this Agreement or the Related Agreements or which has or would
have the effect of making any of the transactions contemplated by this Agreement
or the Related Agreements illegal (each Party agreeing to use its commercially
reasonable efforts to have any such issued injunction or order lifted).

(c)       Statutes; Governmental Approvals. No statute, rule, regulation,
executive order, decree or order of any kind shall have been enacted, entered,
promulgated or enforced by any court or governmental authority which prohibits
the consummation of the transactions contemplated by this Agreement or the
Related Agreements or has the effect of making the transactions contemplated by
any of this Agreement or the Related Agreements illegal. All governmental and
other consents and approvals, if any, necessary to permit the consummation of
the transactions contemplated by this Agreement and the Related Agreements shall
have been received.

-13-

--------------------------------------------------------------------------------




(d)       Accuracy of Representations and Warranties. All representations and
warranties of each Party contained herein and in each of the Related Agreements
to which it is a party shall be true and correct in all material respects as of
the date hereof and at and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date and each Party shall have
delivered to the other Party a certificate, dated the Closing Date, certifying
that its representations and warranties contained herein and therein are true.

5.2       Conditions Precedent to the Obligations of Hydron. The obligation of
Hydron to consummate the transactions contemplated hereby and in the other
Operative Agreements is additionally subject to the satisfaction or waiver on or
before the Closing Date of the following conditions precedent:

(a)       Executed Agreements. On or before the Closing Date, the following
agreements shall have been duly executed and delivered by each of the respective
parties thereto (other than Hydron or its Affiliates, as the case may be):

 

(i)

the LLC Agreement;

 

(ii)

the Bill of Sale;

 

(iii)

the Assignment and Assumption Agreement;

 

(iv)

the License Agreement; and

 

(v)

the Management Services Agreement.

(b)       Proceedings. All proceedings to be taken in connection with the
transactions contemplated by this Agreement and the Related Agreements and all
documents incident thereto shall be satisfactory in form and substance to Hydron
and its counsel, and First American shall have received copies of all such
documents and other evidences as it or its counsel may reasonably request in
order to establish the consummation of such transactions and the taking of all
proceedings in connection therewith.

(c)       No Changes. As of the Closing Date, no event or circumstance shall
have occurred which would substantially and negatively affect the value or
prospects of the Company or the membership interests of the Company to be
acquired by Hydron hereunder or which would impair the value of Hydron’s rights
under any of the Operative Agreements to which Hydron is a party.

(d)       Company Documents. On or before the Closing Date the Company’s
Certificate of Formation shall be filed with the Secretary of State of Delaware
and the Company shall be qualified to do business in the State of Florida.
Hydron shall receive a certificate from the Secretary of State or other
appropriate official in Delaware and Florida and each other State in which the
Company is qualified to do business to the effect that the Company is in good
standing or validly existing in such State.

(e)       Authorization. As of the Closing Date, all proceedings (including,
without limitation, all limited liability company proceedings of the Company, if
any) to be taken

-14-

--------------------------------------------------------------------------------




in connection with the transactions contemplated by the Operative Agreements to
which any Party, the Company or any Company Subsidiary is a party and all
documents incident hereto and thereto shall be satisfactory in form and
substance to Hydron and Hydron shall have received copies of all such documents
and other evidences as it may reasonably request in order to establish the
consummation of such transactions and the taking of all proceedings in
connection therewith.

5.3       Conditions Precedent to the Obligations of Harezi. The obligation of
Harezi to consummate the transactions contemplated hereby and in the other
Operative Agreements is additionally subject to the satisfaction or waiver on or
before the Closing Date of the following conditions precedent:

(a)       Executed Agreements. On or before the Closing Date, the agreements in
Section 5.2(a) shall have been duly executed and delivered by each of the
respective parties thereto (other than by Harezi).

(b)       Proceedings. All proceedings to be taken in connection with the
transactions contemplated by this Agreement and the Related Agreements and all
documents incident thereto shall be satisfactory in form and substance to Harezi
and its counsel, and Harezi shall have received copies of all such documents and
other evidences as it or its counsel may reasonably request in order to
establish the consummation of such transactions and the taking of all
proceedings in connection therewith.

(c)       No Changes. As of the Closing Date, no event or circumstance shall
have occurred which would substantially and negatively affect the value or
prospects of the Company or the membership interests of the Company to be
acquired by Harezi hereunder or which would impair the value of Harezi’s rights
under any of the Operative Agreements to which Harezi is a party.

(d)       Company Documents. On or before the Closing Date the Company’s
Certificate of Formation shall be filed with the Secretary of State of Delaware
and the Company shall be qualified to do business in the State of Florida.
Harezi shall receive a certificate from the Secretary of State or other
appropriate official in Delaware and Florida and each other State in which the
Company is qualified to do business to the effect that the Company is in good
standing or validly existing in such State.

(e)       Authorization. As of the Closing Date, all proceedings (including,
without limitation, all limited liability company proceedings of the Company, if
any) to be taken in connection with the transactions contemplated by the
Operative Agreements to which any Party, the Company is a party and all
documents incident hereto and thereto shall be satisfactory in form and
substance to Harezi and Harezi shall have received copies of all such documents
and other evidences as it may reasonably request in order to establish the
consummation of such transactions and the taking of all proceedings in
connection therewith.

ARTICLE VI

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

-15-

--------------------------------------------------------------------------------




6.1       Survival of Representations. The representations and warranties of the
Parties contained in Article III (and in any Schedule or Exhibit attached hereto
or to the Operative Documents or in any certificate delivered in connection with
the Closing) are made only as of the date of this Agreement. Such
representations and warranties shall survive for a period of eighteen (18)
months following the Closing Date; provided, however, that the representations
and warranties contained in Sections 3.1(a), 3.1(b), 3.1(g), 3.2(a), 3.2(b) and
3.2(g) shall survive indefinitely.

6.2       Harezi Indemnification. Harezi agrees to indemnify and hold Hydron and
its Affiliates and their respective officers, directors, managers, stockholders,
partners, members, employees, agents and any successors thereto harmless, on an
after-tax basis, from any and all losses, claims, liabilities, obligations,
damages, costs and expenses (including reasonable attorney fees) (collectively,
“Losses”) incurred or paid as a result of or arising out of the failure of any
representation or warranty made by it in Section 3.1 of this Agreement (or in
any Schedule or Exhibit attached hereto or to any Related Agreement to which it
is a party, or in any certificate delivered by it in connection with the
Closing) to be true and correct as of the date hereof.

6.3       Hydron Indemnification. Hydron agrees to indemnify and hold Harezi and
its Affiliates and their respective officers, directors, managers, stockholders,
partners, members, employees, agents and any successors thereto harmless, on an
after-tax basis, from any and all Losses incurred or paid as a result of or
arising out of the failure of any representation or warranty made by Hydron in
Section 3.2 of this Agreement (or in any Schedule or Exhibit attached hereto or
to any Related Agreement to which it is a party, or in any certificate delivered
by Hydron in connection with the Closing) to be true and correct as of the date
hereof.

6.4       Limitations. The obligations to indemnify and hold harmless pursuant
to this Article VI shall survive the consummation of the transactions
contemplated by this Agreement for the time periods set forth in Section 6.1,
except for claims for indemnification asserted prior to the end of such periods,
which claims shall survive until final resolution thereof.

ARTICLE VII

MISCELLANEOUS

7.1       Fees and Expenses. Except as provided in Section 2.1 above, all costs
and expenses incurred in connection with this Agreement and the other Operative
Agreements and the consummation of the transactions contemplated hereby and
thereby shall be paid by the Party incurring such costs and expenses.

7.2       Confidentiality. Subject to the requirements of applicable law, each
Party shall maintain in confidence all information (i) transferred to the
Company as a result of the Operative Agreements and (ii) all information
received from the other Parties as a result of any due diligence investigation
conducted relative to the execution of the Agreement and shall use such
information only for the benefit of the Company and or in connection with
evaluating the transactions contemplated hereby, except in accordance with the
immediately succeeding sentence, shall not disclose any such information to (x)
any employee or agent of such Party, except to the extent necessary to implement
the purpose and intent of this Agreement or (y) a

-16-

--------------------------------------------------------------------------------




third party or make any unauthorized use thereof. The obligation of
confidentiality and non-use shall not apply to any information which (a) is or
becomes generally available to the public through no fault of the receiving
party, (b) is independently developed by the receiving party or (c) is received
in good faith from a third party who is lawfully in possession of such
information and has the lawful right to disclose or use it. Notwithstanding
anything contained in this Agreement or in any other document, agreement or
understanding relating to the transactions contemplated by this Agreement, each
Party (and each employee, representative, or other agent of such Party) is
authorized to disclose to any and all persons, beginning immediately upon
commencement of discussions regarding the transactions contemplated by this
Agreement, and without limitation of any kind, the U.S. federal, state or local
tax treatment and tax structure of such transactions, and all materials of any
kind (including opinions or other tax analyses) that are provided to such Party
(or any employee, representative, or other agent of such Party) relating to such
tax treatment and tax structure. For purposes of this authorization, the “tax
treatment” of a transaction means the purported or claimed tax treatment of the
transaction, and the “tax structure” of a transaction means any fact that may be
relevant to understanding the purported or claimed tax treatment of the
transaction. None of the parties to the transactions contemplated by this
Agreement provides U.S. tax advice, and each such party should consult its own
advisors regarding its participation in the transactions contemplated by this
Agreement.

7.3       Public Announcements. No Party shall issue any such press release or
make any such public statement with respect to the transactions contemplated by
the Operative Agreements without the written consent of other Party, unless
required by applicable law.

7.4       Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if sent by U.S.
registered or certified mail (postage prepaid, return receipt requested), by
overnight courier (delivery fees prepaid), or by facsimile, addressed as
follows:

if to Harezi, to:

Brand Builders International, LLC

645 East Atlantic Avenue

Delray Beach, Florida

Facsimile: 561-665-4245

 

Attention:

Ilonka Harezi, Manager

 

with a copy to:

Fromberg, Perlow & Kornik, PA

18901 NE 29 Ave, Suite 100Aventura, FL 33180

Facsimile: (305) 936-0101

Attention: Gary H. Kornik

 

if to Hydron, to:

 

-17-

--------------------------------------------------------------------------------




Hydron Technologies, Inc.

82 Verissimo Drive

Novato, CA 94947

Telephone: (415) 897-9167

 

 

Attention:

Richard Banakus,

Chairman and Interim President

 

with a copy to:

 

Ruden McClosky Smith Schuster & Russell, P.A.

200 East Broward Boulevard

Fort Lauderdale, FL 33301

Facsimile: (954) 333-4073

Attention: Robert C. Brighton, Jr., Esq.

 

or to such other Person or address as any Party shall specify by notice in
writing to each of the other Parties. Except for a notice of a change of
address, which shall be effective only upon receipt thereof, all such notices,
requests, demands, waivers and communications properly addressed shall be
effective: (i) if sent by U.S. registered or certified mail, three Business Days
after deposit in the U.S. mail; (ii) if sent by FedEx or other overnight
delivery service, one Business Day after delivery to such service; (iii) if sent
by personal courier, upon receipt; and (iv) if sent by facsimile, one Business
Day after transmission with confirmed transmission report.

 

7.5       Notice and Right to Cure. In the event of a breach of any covenant or
representation by any party to this Agreement or any agreement contemplated by
this Agreement, if the covenant or representation can be cured, the party
seeking to assert the breach shall provide written notice in accordance with
this Section 7.5 and a reasonable opportunity to cure the breach prior to
receiving the benefit of any remedy applicable to such breach.

7.6       Entire Agreement. This Agreement and the Schedules, Exhibits and other
documents referred to herein or delivered pursuant hereto, collectively contain
the entire understanding of the Parties hereto with respect to the subject
matter contained herein and supersede all prior agreements and understandings,
oral and written, with respect thereto unless specifically set forth to the
contrary herein.

 

7.7

Binding Effect; Benefit; Assignment.

(a)       This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties hereto without the prior written consent
of each other Party; provided, however, that First American may assign any of
its rights, interests or obligations hereunder to any of its Affiliates without
such prior written consent. Except as provided in Section 7.7(b), nothing in
this Agreement, expressed or implied, is intended to confer on any Person other
than the Parties hereto or their respective successors and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

-18-

--------------------------------------------------------------------------------




(b)       The Company is hereby expressly made a third party beneficiary to the
representations and warranties of the Parties in this Agreement, and subject to
the limitations of Article VI, shall be entitled to the benefits of Article VI
with respect to any breach thereof; provided, that the Company may not assign
such benefits without the written consent of each Party.

7.8       Amendments and Waivers. This Agreement may not be amended, and none of
its provisions may be modified, except expressly by a written instrument signed
by the Parties hereto. No failure or delay of a Party in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right, or any abandonment or
discontinuance of steps to enforce such a power or right, preclude any other or
further exercise thereof or the exercise of any other power or right. No waiver
by a Party of any provision of this Agreement or consent to any departure
therefrom shall in any event be effective unless the same shall be in writing
and signed by such Party, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

7.9       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument.

7.10     Applicable Law. This Agreement and the legal relations between the
Parties hereto shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the conflict of laws rules thereof.

7.11     Jurisdiction. Any judicial proceeding brought against any of the
Parties on any dispute arising out of this Agreement or any matter related
hereto may be brought in the courts of the State of Florida, Broward County, or
the United States District Court for the Southern District of Florida, and by
execution and delivery of this Agreement, each of the Parties accepts the
exclusive jurisdiction of such courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. The prevailing
Party in any such litigation shall be entitled to receive from the losing Party
all costs and expenses, including reasonable counsel fees, incurred by the
prevailing Party. Each Party consents to process being served in any such action
or proceeding by the mailing of a copy thereof to the address for notices to it
set forth in Section 7.4 and agrees that such service shall constitute good and
sufficient service of process or notice thereof. Nothing in this paragraph shall
affect or eliminate any right to serve process in any other manner permitted by
law.

7.12     Severability. If any term, provision, covenant or restriction contained
in this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions contained in
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

*            *            *

-19-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

HYDRON TECHNOLOGIES, INC.

By: _________________________

Name: Richard Banakus

Title: Chairman and Interim President

BRAND BUILDERS INTERNATIONAL, LLC

By: _________________________

Name: Ilonka Harezi

Title: Manager

 

-Signature Page-
[Capital Contribution and Joint Venture Agreement

--------------------------------------------------------------------------------




SCHEDULE 1

HYDRON CONTRACTS

 

 

1.

Paetec

Phone Utilities

 

2.

Gama Communications

Phone Service Contract

 

3.

US Bancorp – 735

Equipment Lease

 

4.

US Bancorp – 748

Equipment Lease

 

5.

Landlord – Suite F

Lease through Dec 31, 2008

 

 

PURCHASE ORDERS AS OF SEPTEMBER 30, 2008

 

Type

 

Date

 

Name

 

Num

 

Deliv Date

 

Amount

 

Deposit

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Order

 

07/03/2008

 

EMPIRE/EMCO

 

07Xact173

 

09/03/2008

 

46,087.05

 

21,368.55

Purchase Order

 

08/15/2008

 

Florida Packaging & Graphics

 

8249

 

08/15/2008

 

7,375.00

 

3,687.50

Purchase Order

 

09/05/2008

 

ORCHID SPRINGS INT’L INC.

 

8258

 

09/05/2008

 

33,350.00

 

9,994.50

Purchase Order

 

09/16/2008

 

SPECTRUM GRAPHICS

 

8268

 

09/16/2008

 

5,330.00

 

2,665.00

Purchase Order

 

09/16/2008

 

SPECTRUM GRAPHICS

 

8269

 

09/16/2008

 

5,330.00

 

2,665.00

Purchase Order

 

09/17/2008

 

Florida Packaging & Graphics

 

8271

 

09/17/2008

 

25.00

 

25.00

Purchase Order

 

09/22/2008

 

ORCHID SPRINGS INT’L INC.

 

8275

 

09/22/2008

 

21,250.00

 

0.00

Purchase Order

 

09/24/2008

 

Universal Preserv-A-Chem

 

8278

 

09/24/2008

 

2,074.88

 

0.00

Purchase Order

 

09/24/2008

 

UNIVAR USA

 

8279

 

09/24/2008

 

4,150.78

 

0.00

Purchase Order

 

09/24/2008

 

National Starch & Chemical Co

 

8280

 

09/24/2008

 

108.50

 

108.50

Purchase Order

 

09/24/2008

 

Croda/Sederma Inc.

 

8281

 

09/24/2008

 

2,340.00

 

0.00

Purchase Order

 

09/24/2008

 

ACTIVE CONCEPTS

 

8282

 

09/24/2008

 

3,496.00

 

0.00

Purchase Order

 

09/30/2008

 

ESSENTIAL INGREDIENTS-001

 

8285

 

09/30/2008

 

1,160.25

 

0.00

Purchase Order

 

09/30/2008

 

Desert Whale JOJOBA CO.

 

8286

 

09/30/2008

 

2,977.92

 

2,977.92

 

 

 

 

 

 

 

 

 

 

135,055.38

 

43,491.97

 

Schedule 1-1

--------------------------------------------------------------------------------




OPEN SALES ORDERS (Purchase Orders FROM Clients)

Type Date Num Memo Amount (in dollars)

Brookstone

Sales Order 5/30/2008 20070... 6,268.08

Sales Order 5/30/2008 20070... 94,780.32

Sales Order 6/2/2008 20070... 19,500.00

Sales Order 7/2/2008 20070... 39,294.72

Sales Order 8/4/2008 20070... 40,983.60

Sales Order 8/13/2008 20070... 38,385.12

Sales Order 8/28/2008 20070... 22,000.00

Sales Order 9/18/2008 20070... 30,858.24

Sales Order 9/18/2008 20070... 95,083.52

Sales Order 10/3/2008 20070... 19,500.00

Sales Order 10/3/2008 20070... 19,500.00

Total Brookstone 426,153.60

Brookstone 40920

Sales Order 10/20/2008 Brk40... 30,759.84

Total Brookstone 40920 30,759.84

Brookstone pain

Sales Order 10/20/2008 20070... 48,538.80

Total Brookstone pain 48,538.80

ELITE GROUP

Sales Order 7/15/2008 20070... 1,677.00

Total ELITE GROUP 1,677.00

Healthy Directions

Sales Order 9/29/2008 20070... 5,732.10

Total Healthy Directions 5,732.10

MICHAEL CHRISTOPHER

Sales Order 11/26/2007 20070... 7,500.00

Sales Order 9/15/2008 20070... 1,861.20

Total MICHAEL CHRISTOPHER 9,361.20

PHARMATECH RESOURCES

Sales Order 9/2/2008 20070... 3,700.00

Total PHARMATECH RESOURCES 3,700.00

RELIV INC.

Sales Order 6/10/2008 20070... 86,394.60

Total RELIV INC. 86,394.60

TRANSDERMAL TECHNOLOGIES

Sales Order 10/20/2008 Brk40... 47,800.00

Total TRANSDERMAL TECHNOLOGIES 47,800.00

TOTAL $660,117.14

 

Schedule 1-2

--------------------------------------------------------------------------------




SCHEDULE 2

HYDRON EQUIPMENT

All Tangible Personal Property, including all computers, servers, furniture and
office supplies as set forth below:

Purchase Date

Purchase Description

Account

04/01/1997

Fax Machine

16000 • Furniture & Fixtures

04/01/1997

File Cabinets 2 dwr (2)

16000 • Furniture & Fixtures

04/01/1997

Full Size Refridgerator

16000 • Furniture & Fixtures

07/01/2005

GE Refridgerator

16000 • Furniture & Fixtures

03/01/1996

Guest Chair

16000 • Furniture & Fixtures

04/01/1997

Ibico Binding Machine

16000 • Furniture & Fixtures

04/01/1997

Lab Work Station

16000 • Furniture & Fixtures

04/01/1997

Marble Table

16000 • Furniture & Fixtures

11/30/1995

Metal Cabinet 5 drwr (2)

16000 • Furniture & Fixtures

04/01/1997

Metal Desk (2)

16000 • Furniture & Fixtures

04/01/1997

Metal File Cabinets (8)

16000 • Furniture & Fixtures

04/01/1997

Metal File Cabinets 3 drwr (1)

16000 • Furniture & Fixtures

05/27/1997

Metal File Cabinets 4 dwr (4)

16000 • Furniture & Fixtures

12/14/2007

Metal Work Tables (3)

16000 • Furniture & Fixtures

04/01/1997

Microwave

16000 • Furniture & Fixtures

04/01/1997

misc furn & fixtures

16000 • Furniture & Fixtures

09/06/2001

Office Partitions

16000 • Furniture & Fixtures

11/04/2005

Pallet Racks 11/4/05

16000 • Furniture & Fixtures

04/01/1997

Paper Gullotine

16000 • Furniture & Fixtures

04/25/1997

Plastic Shelving Units

16000 • Furniture & Fixtures

04/01/1997

Rolling Chairs (8)

16000 • Furniture & Fixtures

04/01/1997

Small Fan (2)

16000 • Furniture & Fixtures

04/01/1997

Time Clock

16000 • Furniture & Fixtures

04/01/1997

Toaster Oven

16000 • Furniture & Fixtures

04/01/1997

Tower Fan

16000 • Furniture & Fixtures

04/01/1997

Wall Clocks (4)

16000 • Furniture & Fixtures

04/01/1997

Wheeled Table

16000 • Furniture & Fixtures

04/01/1997

Wood Credenza

16000 • Furniture & Fixtures

04/01/1997

Wood Flie Cabinet 2 drwr

16000 • Furniture & Fixtures

04/01/1997

Wood Shelf

16000 • Furniture & Fixtures

04/01/1997

Wood Shelf Unit

16000 • Furniture & Fixtures

04/01/1997

Wooden Desks (6)

16000 • Furniture & Fixtures

04/01/1997

Wooden Lockers (8)

16000 • Furniture & Fixtures

04/01/1997

Work Chairs (10)

16000 • Furniture & Fixtures

04/01/1997

Work Table (Shipping)

16000 • Furniture & Fixtures

05/24/2007

Xerox C2424 Multifunction Color Printer

16000 • Furniture & Fixtures

11/03/2005

AMW Monitor

16400 • Data Processing Equipment

07/01/2005

APC Back Up PS Battery (3)

16400 • Data Processing Equipment

12/31/2004

Canon Calculator MP25D

16400 • Data Processing Equipment

12/31/2004

Compac Presario SR 5518 F

16400 • Data Processing Equipment

12/31/2004

Compaq Presario HD

16400 • Data Processing Equipment

08/25/2008

Compaq SR5501

16400 • Data Processing Equipment

 

Schedule 2-1

--------------------------------------------------------------------------------




11/03/2005

Dell Hard Drives (3)

16400 • Data Processing Equipment

09/14/2005

Dell Monitor

16400 • Data Processing Equipment

02/10/2003

Dell Network Server

16400 • Data Processing Equipment

07/11/2006

Dell Printer

16400 • Data Processing Equipment

02/06/2003

Dynamics Server

16400 • Data Processing Equipment

09/14/2005

E Machine Hard Drive

16400 • Data Processing Equipment

12/31/2004

E Machine Monitor

16400 • Data Processing Equipment

11/03/2005

Gateway HD

16400 • Data Processing Equipment

12/31/2004

Hann-G Monitor

16400 • Data Processing Equipment

09/05/2005

HP 6220B Computer

16400 • Data Processing Equipment

11/03/2005

HP 665 Monitor

16400 • Data Processing Equipment

11/03/2005

HP Hard Drives (2)

16400 • Data Processing Equipment

10/08/1995

HP Laserjet 4 ( the old veteran)

16400 • Data Processing Equipment

07/01/2008

HP Pavillion Hard Drive 6830

16400 • Data Processing Equipment

04/21/2008

Laptop

16400 • Data Processing Equipment

08/28/2008

Laptop NTBK EX4420

16400 • Data Processing Equipment

12/31/2004

Lenovo Monitor

16400 • Data Processing Equipment

12/31/2004

Mag Inovision Monitor

16400 • Data Processing Equipment

12/31/2004

misc data processing equip

16400 • Data Processing Equipment

09/29/2008

MOnitors from Office Depot (3)

16400 • Data Processing Equipment

10/15/1995

Network Card

16400 • Data Processing Equipment

09/14/2005

Norcent Monitor

16400 • Data Processing Equipment

08/15/2008

PC Screen

16400 • Data Processing Equipment

11/03/2005

Pelouze Mail Weighing Scale

16400 • Data Processing Equipment

09/24/2008

Telephone System

16400 • Data Processing Equipment

09/14/2005

View Sonic Monitor

16400 • Data Processing Equipment

09/14/2005

Zebra Thermal Printer

16400 • Data Processing Equipment

09/01/2006

Multisoft Software

16700 • Software

08/17/2006

Quickbooks

16700 • Software

08/17/2006

Software

16700 • Software

 

Schedule 2-2

--------------------------------------------------------------------------------




MANUFACTURING & LABORATOREY EQUIPMENT  

(Schedule 2 continued)

 

 

Purchase Date

Purchase Description

Account

 

09/02/2008

10 gallon mixing tank

16200 • R & D Equipment

12/31/2004

100 gallon Tanks (2)

16200 • R & D Equipment

12/31/2004

100 Gallon Tank-Wheeled

16200 • R & D Equipment

07/31/2006

30 Gal Holding Tanks (3)

16200 • R & D Equipment

12/31/2004

30 Gallon Mixing Tank

16200 • R & D Equipment

12/31/2004

350 Gallon MixingTank

16200 • R & D Equipment

06/26/2007

4 Ft Aluminum Table

16200 • R & D Equipment

06/26/2007

500 Gallon Holding Tank

16200 • R & D Equipment

06/26/2007

500 gallon Holding Tank

16200 • R & D Equipment

07/21/2008

500 gallon stainless steel tank

16200 • R & D Equipment

08/04/2008

500 Gallon tank

16200 • R & D Equipment

12/31/2004

55 Gallon Tanks (4)

16200 • R & D Equipment

06/26/2007

Accumulating Table

16200 • R & D Equipment

06/24/2008

Advantage Air Cooled Chiller

16200 • R & D Equipment

07/01/2005

C Filling Machine

16200 • R & D Equipment

06/26/2007

Conveyor

16200 • R & D Equipment

12/31/2004

Conveyor (2)

16200 • R & D Equipment

06/26/2007

Crown Forklift

16200 • R & D Equipment

06/26/2007

Domino Code box 2

16200 • R & D Equipment

08/05/2008

Domino Code Box 3 Ink Coder

16200 • R & D Equipment

06/26/2007

Double Lab Sink SS

16200 • R & D Equipment

09/11/2008

Filler

16200 • R & D Equipment

07/21/2008

Filler

16200 • R & D Equipment

06/26/2007

Gifford Wood Bottle Feeder

16200 • R & D Equipment

12/31/2004

Hand Jacks (2)

16200 • R & D Equipment

08/04/2008

head filler

16200 • R & D Equipment

06/26/2007

Hobart Kettle 60 Gal w Mixer

16200 • R & D Equipment

10/31/2005

Homogenizer and Motor

16200 • R & D Equipment

10/31/2005

Hot Plates/Stirrer (2)

16200 • R & D Equipment

11/03/2005

Hot Stamp Machine

16200 • R & D Equipment

12/31/2004

Hyster Forklift

16200 • R & D Equipment

07/01/2005

Incubator Bockel Model 13300

16200 • R & D Equipment

10/31/2005

Label Machine

16200 • R & D Equipment

08/04/2008

Labeling Machine

16200 • R & D Equipment

07/21/2008

labeling machine and coder

16200 • R & D Equipment

12/31/2004

Large Heat Tunnel

16200 • R & D Equipment

06/26/2007

Liquid Filamatic

16200 • R & D Equipment

06/26/2007

Marble table

16200 • R & D Equipment

06/26/2007

McKenzie Conveyor

16200 • R & D Equipment

10/31/2005

Microscope

16200 • R & D Equipment

10/31/2005

Misc R&D equip

16200 • R & D Equipment

 

Schedule 2-3

--------------------------------------------------------------------------------




06/26/2007

MIxing Kettle 150Gal

16200 • R & D Equipment

10/31/2005

MOtors (2)

16200 • R & D Equipment

07/01/2005

Oakton PH Meters (3)

16200 • R & D Equipment

06/26/2007

Pallet Racks

16200 • R & D Equipment

10/31/2005

PH Meter

16200 • R & D Equipment

07/01/2005

PH Meter MOdel 410

16200 • R & D Equipment

10/31/2005

Scales (4)

16200 • R & D Equipment

12/31/2004

Small Heat Tunnel

16200 • R & D Equipment

10/31/2005

Specific Gravity Balance

16200 • R & D Equipment

10/31/2005

Specific Gravity Bottles (2)

16200 • R & D Equipment

06/26/2007

SS Tri Blender/Ladish

16200 • R & D Equipment

07/01/2005

Thermo Lyne Hot Plates (2)

16200 • R & D Equipment

07/21/2008

Tube Sealer

16200 • R & D Equipment

07/01/2005

Tube Sealer A Line

16200 • R & D Equipment

08/04/2008

Tube Sealer TP 30

16200 • R & D Equipment

07/01/2005

Uro Star Stirring Machines

16200 • R & D Equipment

10/31/2005

Viscometer

16200 • R & D Equipment

08/18/2008

Viscometer

16200 • R & D Equipment

10/31/2005

Water Bath

16200 • R & D Equipment

06/26/2007

Waukesha Pump

16200 • R & D Equipment

 

Schedule 2-4

--------------------------------------------------------------------------------




SCHEDULE 3

HYDRON INVENTORY

 

INVENTORY

(as of September 30, 2008)

 

List of of Finished Goods and Work in Process Held in Inventory

 

Part #

Description

Quantity On Hand

 

 

BrkstPainRlfCrm-BulkForm3

pain relief formula 3

 

2.1999

Brkstnpainrelfcrm-BulkForm2

pain relief formula 2

 

1.63636

BrkstnPain RlfCrm-BulkForm1

pain relief formula 1

 

1.63636

ImpoundedHandCream

Impounded hand cream

 

3,900.00

BrkForm210Cream1.5oz

Brookstone Formula 210 Cream 1.5oz

 

432.00

BrkForm210-Bulk#

Brookstone Formula 210 Cream Bulk

 

4,408.00

Cellulite Cream

Cellulite Cream

 

0.00

ChemHydronAlcoSol

Hydron LIQUID Alcohol Solution Cream

 

54.00

ChemHydronsolPeg8

Hydron Solution Peg 8

 

12.00

ChemHydronSolPropyleneGlycol

Hydron Solution Propylene Glycol Toner

 

0.00331

ChemSFactorSolution

S-Factor Solution

 

12.00

D15500

Chairside Reline & Repair Kit

 

181.00

D15501

Dental Base Material 12 unit

 

0.00

D15503

Cold Cure Reline&Repair Kit

 

-3.00

D15505

2 Unit Cold Cure Kit

 

288.00

D15506

Dental Freshener

 

8,928.00

D15507

Chairside Powder 4oz

 

36.00

D15510

Heat Cure Liquid 5 oz

 

0.00

D15511

Heat Cure Powder 10 oz

 

13.00

D15512

Cold Cure Liquid 8 oz

 

30.00

D15513

Cold Cure Liquid 2 oz bottle

 

0.00

D15515

Cold cure Powder 1 lb

 

8.00

D15516

Heat cure Powder 2 .5 #

 

23.00

D15517

Dental Glycerin 1 oz

 

0.3125

D15519

Cold Cure Bulk Liquid

 

8.00

D15520

Dental Bags

 

376.00

D15521

Dental Cups

 

71.00

DJD2007-S

DJD - Facial Moisturizer (Sample Size)

 

500.00

DRammisHealingGel

Drammis Healing Gel

 

1,170.00

ECHO-DERM

ECHO-DERM SC

 

19.80

EH3200

Elizabeth Halen - Instant Firming Serum

 

0.00

Elite1000

Elite Intensive Cell Therapy (Men’s 1oz) Item # M326-EG2

 

0.00

Elite1050

Elite Intensive Cell Therapy (Women’s 1oz) Item # M326-EG2

 

169.00

HB101

Botanical Body Mist-Classic

 

330.00

 

Schedule 3-1

--------------------------------------------------------------------------------




HB101-1

Botanical Body Mist Springtime

 

37.00

HB101-2

Botanical Body Mist-Orange

 

0.00

HB101-Bulk#

Botanical Body Mist Bulk

 

82.00

HB105 Duo

Menthol Ice Duo

 

142.00

HB105-Bulk#

Menthol Ice Bulk

 

88.70

HB300Duo

Botanical Bath & Shower Cleanser (Duo)

 

25.00

HB300Single

Botanical Bath & Shower Each

 

36.00

HB300-Bulk#

Botanical Bath & Shower Bulk

 

314.00

HB301

Botanical 2in1 Moisturizing Body Wash

 

46.00

HB500Single

All Over Body Moisturizer - Original Old 284431

 

125.00

HB500-Bulk#

All Over Moisturizer Bulk

 

431.00

HB505

All Over Moisturizer - Citrus Splash

 

79.00

HB505Bulk#

All Over Moisturizer Citrus Bulk

 

0.00

HB510

All Over Moisturizer (Pearberry) Pump

 

51.00

HB510Bulk#

All Over Moisturizer Pearberry Bulk

 

0.00

HC101

Micro Dermabrasion Face Cleanser

 

3.00

HC101-40 Bulk

Microderm Cleanser-40#

 

575.00

HC101-Bulk

Micrdermabrasion Bulk

 

26.00

HC101C

Micro Dermabrasion Face Cleaner Contract Mfg

 

0.00

HC205

Gentle Cleansing Creme

 

76.00

HC205-Bulk#

Gentle Cleansing Cream-Bulk

 

209.00

HC310

Gentle Eye Make Up Remover

 

136.00

HC310-Bulk#

Eye Make Up Remover Bulk

 

0.00

HC701

Botanical Toner

 

-5.00

HC701-Bulk#

Toner Bulk

 

-2.46375

HC804

Antibacterial Facial Cleansing Gel

 

5,286.00

HC805

Oil Control Cleansing Gel

 

58.00

HC805 Bulk#

Oil Cleansing Gel Bulk

 

0.00

HC825

Oil Balancing Toner

 

40.00

HD1300DL-Bulk

HD Day Cream Bulk

 

40.00

HH106 Duo

Botanical Volumizing Shampoo (duo)

 

-5.00

HH106 Single

Botanical Volumnizing Shampoo Singles

 

32.00

HH106-Bulk#

Botan Volumn Shampoo- Bulk

 

185.00

HH210 Duo

Botanical Detangling Conditioner (duo)

 

16.00

HH210 Single

Botanical detangling Conditioner singles

 

117.00

HH210-Bulk#

Conditioner Bulk

 

41.30

HH300

Botanical Ultimate Control Finishing Spray

 

16.00

HH301

Silk & Shine Luminating Spray

 

-5.00

HH303

Botanical Styling & Finishing Spray

 

0.00

HH400

Healthy Hair Collection

 

0.00

HL100

Hydron Lite Therapy

 

148.00

HM100

Hydronamins Day Creme

 

20.00

HM100-Bulk#

Hydronamins Day Cream Bulk

 

0.00

HM101

Hydronamins Night Creme

 

267.00

HM101-Bulk

Hydranomins Night Cream Bulk

 

0.00

HM102

Line Smoothing Complex

 

164.00

HM102-Bulk

Line Smoothing Complex

 

0.00

 

Schedule 3-2

--------------------------------------------------------------------------------




HM103-254

Self Adjusting Tinted Moisturizer(Fair Peach - light)

 

31.00

HM103-254-Bulk#

Tinted Moist-Fair Peach Bulk

 

0.00

HM103-255

Self-Adjusting Tinted Moisturizer (Blush Beige - Medium)

 

23.00

HM103-255 Bulk#

Tinted Moisturizer Blush Beige Bulk

 

0.00

HM103-616

Tinted Moisturizer - Barely Bronze

 

110.00

HM106

Under Eye Concealor (blush beige)

 

215.00

HM107

Under Eye Concealor Barely Bronze

 

90.00

HM510

AM - Daily Facial Moisturizer

 

15.00

HM510-Bulk#

AM Daily Facial Moisturizer Bulk

 

0.00

HM550

PM - Restorative Night Creme

 

31.00

HM550 Bulk#

Moist Bal Night Cream Bulk

 

0.00

HM701

AM - Puffy Eye Relief

 

17.00

HM701-Bulk#

AM Puffy Eye Bulk

 

0.00

HM750

Fragile Eye Moisturizer

 

54.00

HM750-Bulk#

Fragile eye moisturizer Bulk

 

0.00

HM751

Eye Moisturizer w Puffy eye Relief

 

0.00

HOB222

 

 

 

 

HOB222A

Organic Body Wash Hazelnut

 

106.00

 

HOB222B

Organic Body Wash Gardenia

 

51.00

 

HOB222C

Organic Body Wash Grapefruit/Watermelon

 

74.00

 

HOB222D

Organic Body Balm Hazelnut

 

24.00

 

HOB222E

Organic Body Balm Gardenia

 

4.00

 

HOB222F

Organic Body Balm Grapefruit/Watermelon

 

8.00

 

HOB222 - Other

Hydron Organics Body Gift Set

 

78.00

Total HOB222

 

 

345.00

HP3DFM

H3P - Pro Series - Daily Facial Moisturizer (Non ESP) Pump

 

996.00

HP3DFM-Bulk

H3P Pro Series Daily Facial Moisturizer-Bulk

 

6.20

HP3DFM-S

Facial Moisturizer samples

 

151.00

HP3EC

H3P - Pro Series - Eye Cream

 

592.00

HP3RNC

H3P - Pro Series - Resorative Night Cream

 

79.00

HP3RNC-Bulk

H3P Pro Series Restorative NIght Cream-40#

 

0.00

HPS01

H3P - Pro Series - Self-Adjusting 1.0 Retinol Serum

 

139.00

HPS02

H3P - Pro Series - Pore Redefining & Resurfacing Glucosamine

 

5.00

HPS02s

H3P - Pro Series - Pore Redefining & Resurfacing Glucosamine (Sample 0.3oz)

22.00

HPS03

H3P - Pro Series - Vital Recovery Serum 24%

 

33.00

HPS04

H3P - Pro Series - Pure Radiance Brightening Solution

 

1,032.00

HPS04s

Hydron Pro Series Pure radiance Brightening Solution Samples 7ml

2,756.00

HPS04-BulkB

H3P- Pro Seris Pure Radiance Brightening Serum Bulk

 

18.81169

HPS05

H3P Pro Series Retinol 0.5

 

126.00

HS015Duo

Sportscreen Twin Pack

 

21.00

HS015Single

Sportscreen SPF 15 singles

 

160.00

HT001

Tri-Activating Skin Clarifier

 

303.00

HT001-Bulk

Tri Activating Clarifier Bulk

 

28.00

HT235

Wrinkle Reducing Collagen Concentrate

 

61.00

HT235-Bulk

Wrinkle Reducking Collagen Bulk

 

21.60

 

Schedule 3-3

--------------------------------------------------------------------------------




HT260

Active Hydroxy Facial Peel

 

5.00

HT905

5 - Minute Revitalizing Masque

 

16.00

HX325

Microdermabrasion Deep Treatment

 

86.00

HX325Bulk#

Microdermabrasion Deep Treatment Bulk

 

13.90

K120

Body Rescue Trio

 

5.00

K122

Eye Trio Special

 

3.00

Loufas

Loufas

 

171.00

MD102

BOTANICAL BATH & SHOWER CLEANSER DUO FOR $22.00 GET FREE
ALL OVER MOISTURIZER

0.00

MD103

BOTANICAL VOLUMIZING SHAMPOO DUO FOR $20.50 GET FREE
BOTANICAL DETANGLING CONDITIONER DUO

-1.00

MD104

MICRODERMABRASION FACE CLEANSER FOR $16.50 GET FREE
BOTANICAL TONER

-5.00

Men100A

Shaving Cream

 

35.00

MEN100B

After Shave

 

23.00

Men100C

Men’s Body Wash

 

48.00

MENTrio

HYDRON MAN TRIO (Hydrating Shave Creme , Nourishing After Shave Balm,
Men’s Body Wash)

2.00

Reliv1500 Bulk#

Reliv Cleansing Gel Bulk

 

1,716.00

Reliv1510-Bulk#

Reliv Day Cream Bulk

 

1.00

Reliv1520-Bulk#

Bulk Reliv Night CReam

 

992.416

Reliv1540-Bulk

Reliv Serum Smooth & Lift Bulk

 

457.03125

Trav 118

Menthol Ice Samples

 

887.00

TRAV100

Gentle Cleansing cream - Travel Size 2.25oz

 

651.00

TRAV101

Botanical Toner 2 fl oz TRAVEL SIZE

 

570.00

TRAV102

MicroDermabrasion Face Cleanser with Self-Adjusting Beads 2 fl oz TRAVEL SIZE

372.00

TRAV103

Fragile Eye Moisturizer .25 fl oz TRAVEL SIZE

 

129.00

TRAV104

Moisture Balance Restorative Night Creme .75 fl oz TRAVEL SIZE

1,158.00

TRAV105

Daily Facial Moisturizer .75 fl oz TRAVEL SIZE

 

209.00

Trav106

All Over Moisturizer 2.25 oz

 

404.00

Trav106Trio

All Over Moisturizer Tube Trio 2.25 oz

 

44.00

TRAV107

Tri-Activating Skin Clarifier .5oz

 

859.00

Trav108

MIcrodermabrasion Cleanser Tubes 2.25 oz

 

99.00

Trav111

Tri-Activating Skin Clarifier .5oz

 

1.00

Trav112

Garden Melon Body Wash samples .2 oz

 

37.00

Trav117

Travel Shave Cream

 

0.00

Trav119

Sample Hydron Shampoo 2.2 oz

 

0.00

Trav120

AM Puffy Eye Relief Travel Size

 

1.00

TRAV121

Botanical Conditioner 2oz

 

0.00

Trav500

Travel Size Miracle Erase

 

12.00

 

 

 

 

46,349.08362

 

Schedule 3-4

--------------------------------------------------------------------------------




List of Raw Materials, Packaging and Other Materials and Supplies Used in the
Production of Finished Goods

 

*NOTE: Chemicals are reflected in pounds or portion thereof. All other
components or raw materials are reflected in actual number of pieces .

 

Part #

Description

Quantity On Hand

 

PLT

Pallet Charge

 

2.00

AdSouthLargeNailCap

AdSouth Large Nail Caps

 

13,600.00

AdSouthLargeNailJars

AdSouth Large Nail Jars

 

12,608.00

ADSouthSmallNailCaps

AdSouth Small Nail Caps

 

14,347.00

AdSouthSmNailJars

AdSouth Small Nail Jars

 

13,500.00

AJ65/15/C

4 LAYER BLUE CAP

 

1,322.00

AJ65/50/C

4 LAYER BLUE CAP TO FIT 50ML

 

2,560.00

BaseJ61

J61 Base

 

2,466.00

BOXAUTO5OZ

BOX BROOKSTONE AUTO BOTTOM 5OZ

 

12,160.00

BOXgentclean

Hydron Gentle Cleansing Creme Boxes

 

4,152.00

BOXHYDMDAY

Hydronamins Vitamin Therapy Day Creme Boxes

1,735.00

BoxHydronGeneric

Hydron Generic Boxes CBOX067

 

3,663.00

BoxHydronSkinColl

Hydron Skincare Collection Box

 

5,077.00

BoxReliv1520

ReversAge Night Skin Restore Boxes

 

2,845.00

Boxrelivdailyifc

Reliv Daily Defence IFC

 

7,632.00

BoxTriActivatingClarifierbox

Tri Activating Clarifier Box

 

2,729.00

Btl1.75ozFootedrndnk18/415

1.75 oz Footed Round 18/415 Neck

 

258.00

Btl1ozGlassRound

1oz Glass Round

 

2,659.00

Btl1ozGoldAirless

Bottle 1 oz Gold Airless

 

0.00

btl2oztottle

2 oz tottle bottle

 

0.00

BTL2OZCYL

2oz natural cylinder

 

3,372.00

Btl4ozalumepoxyPhenCTg

Bottle 4oz Brushed Aluminum 24/410 Epoxy Phenolic Coating

558.00

btl4ozcosmonatural

4oz Cosmo Natural bottle

 

10,666.00

Btl2ouncelSilverAlum

Bottles 2 ounce Silver Alum Brushed

 

1,105.00

btl8oznatcosmo

8oz Cosmo Natural 24/410

 

0.00

Btl8ozCosm

8 oz Cosmetic Bottle

 

1,083.00

BtlBlue8ozCosmRndTl

Bottles Cobakt Blue 8 oz PET COSMO ROUNDS TALL 24/410

691.00

BtlClr6ozPetCosmRdsTl

Bottles Clear 6 oz PET COSMO ROUNDS TALL 24/410

951.00

BtlClr8ozPETCosmovls

Bottles clear 8oz PET COSMOVALS 24/410

 

1,445.00

BtlClr8ozPetCosmRdsTl

Bottles Clear 8 oz PET COSMO ROUNDS TALL 24/410

2,349.00

BtlCustom2ozovalvale

Bottle 2 oz Oval Vale from Custom

 

31,250.00

BtlCustom4ozovalvale

Bottle 4oz Oval Vale from Custom

 

36,030.00

btlcylinderwhite8oz

bottle white cylinder 8 ounce

 

0.00

BtlH3PBENPERSOL

Bottle H3P Benzoyl Peroxide Solution

 

742.00

BtlH3PCoalTar

Bottle H3P Coal Tar

 

740.00

BtlH3pDailyMoist

Bottle H3P Daily Moisturizer

 

0.00

BtlH3PRetinolSerum.5

Bottle H3P .5 Retinol Serum

 

597.00

BTLHYD50ML

GOLD AIRLESS BOTTLE

 

31.00

BtlJ61

J61 Bottle

 

1,161.00

BTLKILOfor SSolutions

kilo bottle for S solutions

 

0.00

 

Schedule 3-5

--------------------------------------------------------------------------------




BtlNatl4ozBstnRds

Bottles Natural 4 oz HDPE Boston Rounds 24/410

2,486.00

BtlPmp60ml24/410Frst

Bottle & Pump for 24/410 Frosted Glass

 

875.00

BtlProseriesAb65/40

Blue Bottle w silver Collar Treatment

 

2,592.00

BTLRELIV1510

50ML 20/410 AIRLESS BOTTLE-SILVER

 

7,800.00

BTLrelivsm/lift

Paris Series. 15ml UV Frosted Bottle w/matte silver Plastic Base,
White Plastic Actuator w/matte...

0.00

BtlRollOnABA242

Roll on Bottles ABA 242

 

971.00

BtlWhite8ozCosmo

8oz White Cosmo Bullet Bottle

 

5,000.00

CAP13/415GOLD

GOLD CAP .5 oz TRI ACT

 

1,886.00

Cap2ozTonerBottle

Cap 2oz Toner Bottle

 

14,361.00

Cap8ozCosmetic

8 oz Cosmetic Cap

 

0.00

CapAB/65/45C for Ab 65/40

Cap For BtlProseries AB65/40 Price included w Bottle

3,078.00

CapAB65/80Cfor Ab65/80

Cap for BtlproseriesAB65/80 price incl in bottle

1,587.00

CapABA240CW

Roll On caps and Roll Ons

 

2,500.00

CapDD24790

Caps,Dispensing Smooth Metal Shell Disc Top Gold/White 24/410

978.00

CapDD24805

Caps,Dispensing Metal Shell smooth Silver/White 24/410

4,340.00

CAPHYDR50ML

ALUMINUM OVER CAP-GOLD FOR AIRLESS BOTTLES

0.00

CapJ61

J61 Cap

 

1,170.00

CAPRELIV50ML

SILVER CAP FOR AIRLESS BOTTLE

 

80.00

Caps Fine Ribbed EBttl

Fine Ribbed Bottle Caps Wh7135

 

3,837.00

CBAG065

Clear Blue Boutie Bags

 

60.00

CBAG076

Green Boutie Bags

 

243.00

CBAG079

Hydron Blue Bags

 

0.00

CBAG081

Hydron Skin Care Bags

 

1,225.00

CBAG082

Hydron Black Travel Bags

 

1,464.00

CBAG084

Hydron Frosted Travel Bags

 

8,640.00

CBAG087

Hydron Blue Travel Bags

 

34,468.00

CBAG113

PVC Bags DR Direct

 

8,000.00

CBOT039

1/2oz Oblong 18-415 White Bottles

 

1,522.00

CBOT063

2oz Clear Soft Shoulder Cylinders

 

24,173.00

CBOT131

Silk & Shine Spray Bottles

 

67.00

CBOT163

Hydron Gentle Cleansing Tubes 2.25oz

 

21,812.00

CBOT178

Frosted Bottles 1oz

 

1,809.00

CBOT182

Frosted Glass Bottles 1/2oz

 

8,538.00

CBOT186

8oz Natural Bullet Bottle

 

0.00

CBOT190

15ML Airless Clear Bottle,w/Alum Gold Decor, White Airless Lotion
Pump w/Alum Gold Decor, Gold Al...

67.00

CBOX017

Fragile Eye Moisturizer Boxes

 

14,253.00

CBOX090

Hydron Moisturizing Balance Boxes

 

10,777.00

CBOX097

Hydron self Adjusting Tinted Moisturizer Boxes

1,548.00

CBOX102

Best Defense Moisture Balancing Restorative Boxes

13,210.00

CBOX158

Body Renewal Box Divider

 

3,739.00

CBOX166

Reliv Eye Renewal Creme White Boxes

 

19,826.00

CBOX167

Reliv - Smooth & Lift Box

 

2,472.00

CCAP003

Push/Pull 2 oz Caps

 

147.00

CCAP005

2” Gold hydron logo caps

 

499.00

CCAP059

Gold Caps 53/400

 

14,490.00

CCAP064

Gold Cap 2” 1/2IN DEEP

 

608.00

 

Schedule 3-6

--------------------------------------------------------------------------------




CCAP125

Tri Activating Gold Cap W/Hydr

 

60,687.00

CCAP173

HT5CAP007 GOLD PUMP

 

176.00

CCAP175

24/410 XTSS GOLD #2 CAP .040

 

8,672.00

CCAP176

WHITE CAP

 

1,000.00

CCAP177

18/415 GOLD CAP

 

750.00

CCAP179

HYDRON GOLD CAP 2”

 

237.00

CCONT091

Hydron All Over Moisturizer Containers 8oz

 

1,418.00

ChemBenzPerox

polypore benzyl peroxide

 

0.00

ChemAccuscrub

Accuscrub

 

9.00

ChemActiphyte calendula

Calendula Extract

 

5.00

ChemActiphyteCentellaAsiatica

Actiphyte Centella Asiatica

 

0.00

ChemActiphyteChamomile

Chamomile Extract

 

0.00

CHemActiphyteGinko

Ginkgo Extract

 

1.00

ChemActiphyteGinseng

Ginseng Extract

 

7.00

ChemActiphyteGotuCola

Actiphyte of Gotu Cola AQ

 

28.60

ChemActiphyteGrapeSeed

Actiphyte Grape Seed

 

0.00

ChemActiphytreGreenTea

Actipyte of Green Tea GL

 

11.20

ChemActiphyteHorseChestnut

Horse Chestnut Extract

 

8.20

ChemActiphyteMeadowsweet

Meadowsweet Extract

 

0.00

ChemActiphyePassionFlwr

Passion Flower Extract

 

0.00

ChemActiphyteSeaKelp

Sea Kelp Extract

 

0.00

ChemActiphyteWatercress

Watercress Extract

 

0.00

ChemActiphyteWitchHazel

Actipyhte of Whitch Hazel

 

34.60

ChemActiplex

Actiplex

 

0.00

CHEMACUL22

ACULYN-22

 

431.00

ChemAdvera402N

Advera 402N

 

0.00

ChemAlkamulsEGDS

Alkamuls EGDS

 

490.40

ChemAllantoin

Allantoin

 

15.00

ChemAloe PG50

Aloe Vera PG50 Extract

 

0.00

CHEMALOEPOWDER

ALOE POWDER 200X

 

0.38

ChemAloeVera1-1

Aloe Vera 1:1

 

0.00

ChemAloeVeraExtract

Aloe Vera Extract

 

0.00

ChemAlphaBisabolol

Alpha Bisabolol

 

0.00

ChemALS30

ALS30 AMMONIUM LAURYL

 

35.20

ChemAlumOxide

Aluminum Oxide

 

1,342.00

ChemAmazeXT

Amaze-XT (HAIR)

 

2.40

ChemAmerlateP

Amerlate P (isopropyl lanolate)

 

0.00

ChemAmigelGranulated

Granulated Amigel

 

20.00

ChemAmmoniaSol27%

Ammonia Solution Strong Aqua Ammonia 27 Deg.

200.00

ChemAmmoniumLaurethSulfate

Ammonium Laureth Sulfate

 

450.00

ChemAmp95

Amp 95

 

421.40

ChemAOS40

Bio Terge AS-40

 

279.40

ChemAppleCiderVinegar

Apple Cider Vinegar

 

4.00

ChemAPT

APT

 

12.855

CHEMAQUABKLO

AQUASPERSABIL BKLO Black Pigment

 

55.00

ChemAquaPro WP

Aqua Pro Wheat Protein

 

16.00

ChemAquaPro2BG

Aqua Pro 2 BG

 

17.00

 

Schedule 3-7

--------------------------------------------------------------------------------




ChemAquaPro2WWA

Aqua Pro WWA

 

0.00

ChemAquaPro2WWS

Aqua Pro 2 WWS

 

39.00

ChemAquaProCO

Aqua Pro CO

 

20.40

ChemAquaProIIWG-E

AquaPro II WG-E

 

30.00

CHEMAQUARIO

AQUASPERSABIL RIO Red Pigment

 

54.40

ChemAquaSF1

Aqua SF 1

 

261.60

CHEMAQUATIO2

AQUASPERSABIL R TIO2 White Pigment

 

89.00

CHEMAQUAYIO

AQUASPERSABIL YIO Yellow Pigment

 

53.60

ChemArbutin

Arbutin

 

0.97

CHEMARGILENE

ARGILENE

 

0.00

ChemArlacel165

Arlacel165

 

0.00

ChemArlasolve200/Isoceteth20

Arlasolve/Isoceteth20

 

247.60

CHEMASCGLUC

Ascorbyl Glucosamine

 

17.80

ChemAscorbicAcid

Ascorbic Acid

 

0.00

ChemAvacado Oil

Avocado Oil

 

11.04

ChemAvocadin

Avocado Unsapon. (Crodarom Avocadin)

 

35.40

ChemAwapuhi

Awapuhi

 

60.00

ChemExtractBalmMint

Balm Mint Extract

 

0.00

ChemBambooPowder

Bamboo Powder

 

0.00

CHEMBEADBL

Floratech Blue Beads

 

34.20

CHEMBEADOR

Florabeads - Sunburst Orange 28/60

 

11.00

CHEMBEADRD

Floratech Red Beads

 

20.00

ChemBeesWax

Bees Wax (White)

 

10.80

ChemBeesWaxYellow

Yellow Bees Wax

 

15.00

ChemBelsil DM350

Belsil DM 350 in 440# drum

 

820.235

ChemBelsilAK200

Belsil AK200 440# Drum

 

354.81

ChemBentonite

Bentonite

 

0.00

CHEMBENZALCO

BENZYL ALCOHOL

 

474.80

ChemBenzalkoniumChloride50%

Benzalkonium Chloride 50%

 

0.00

chembenzo

benzocaine

 

5.50

ChemBenzphenone-3

Benzophenone 3 oxybenzone

 

18.30

ChemBetaineC

ChemBetaine C Velvetex BA 35

 

355.00

ChemBHA

BHA

 

26.80

ChemBHT

BHT

 

40.48

ChemBlackCohoshExtract

Black Cohosh Extract

 

0.00

ChemBladderwrackExtr

Bladderwrack Extract

 

0.00

ChemBLUEBERRY

BLUEBERRY SWEETNER

 

23.60

ChemBorageOil

Borage Oil

 

28.80

ChemBotanicellAntiOxidant

BotaniCell Anti-Oxidant

 

0.00

CHemBotanicellDetox

Botanicell Detoxifying

 

0.00

CHemBulkHydronSHaveCream

Bulk Hydron Shave Cream

 

0.00

ChemButyleneGlycol

1,3 Butylene Glycol

 

5.20

ChemBVOSC

BVOSC

 

5.50

ChemCactusExtract

Cactus Extract

 

0.00

ChemCaffeineAna

Caffeine Anahydrous

 

39.80

ChemCameliaOIl

Camelia Oil

 

0.00

ChemCamphor

Camphor

 

0.00

 

Schedule 3-8

--------------------------------------------------------------------------------




ChemCaprCapricTgly

Caprylic / Capric Triglyceride

 

40.56

ChemCaramel

Carmel Color

 

8.00

ChemCarbomer 934

CARBOMER 934

 

39.80

ChemCarbomerETD2020

Carbomer ETD 2020

 

67.00

ChemCarnubaWax

Carnuba Wax

 

55.00

ChemCelquatH100

Celquat H100

 

77.80

CHEMCERA847

Ceraphyl 847 PAIL SIZE

 

214.41

ChemCeramideHO3

Ceramide HO3

 

0.00

CHEMCERAPA

CERASYNT PA PAIL SIZE PROPYLENE GLYCOL STEARATE

45.00

ChemCeraperese III

Cerasperese III

 

0.00

ChemCeraphylNGA

Ceraphyl NGA

 

466.50

ChemCeteareth20

Ceteareth 20

 

0.00

ChemCetylAlcohol

Cetyl Alcohol

 

63.00

ChemCetylPalmitate

Cetyl Palmitate

 

131.60

ChemCholesterol

Cholesterol

 

0.00

ChemChromOxideGreen

Green Chromium Oxide

 

0.00

CHemCitricAcid

Citric Acid - Anhydrous USP (50 lb Bag - Granular)

10.40

CHEMCM040

Cyclopentasiloxane 040(WACKER BESIL)

 

549.00

CHEMCOALTAR

COAL TAR TOPICAL SOLUTION USP

 

27.40

ChemCocoaButterDeodorized

Deodorized Cocoa Butter

 

16.80

ChemCoconutOil

Coconut Oil

 

27.40

ChemColeusExtract

Coleus Extract

 

0.00

ChemColloidalOatmeal

Colloidal Oatmeal

 

3.50

ChemColorFDCBlue#1

FD&C Blue #1 (1% soulution)

 

0.00

CHEMCOLORGR3

F,D, &C GREEN #3

 

0.00

ChemComfreyGL

Comfry GL

 

9.40

ChemComfreyLeafExtract

Comfrey Leaf Extract

 

13.00

ChemConeFlowerExtract

ConeFlower Extract

 

0.00

ChemCosmoferm III

Cosmoferm Mix III

 

0.00

CHEMCPC

CETYLPYRIPINIUM CHLORIDE

 

51.80

ChemCrodafos CP50

Crodafos CP-50

 

43.90

CHemCropepsol

Cropepsol

 

45.00

ChemCroSilk

Crosilk 10,000

 

40.20

ChemCrshdAprctSds

Crushed Apricot Seeds APS 40/60

 

6.00

ChemCS20

CS 20

 

20.00

ChemCucumberExtract

CUCUMBER EXTRACT

 

4.20

ChemCupricSulfate

Copper Sulfate

 

0.00

ChemCuridone

Curidone

 

5.00

ChemD-GlucosamineSulfate

D-Glucosamine Sulfate

 

0.00

ChemDermacryl79

Dermacryl 79

 

0.00

ChemDismutin BT

Dismutin

 

1.00

ChemDiSodium EDTA

Disodium EDTA Dissolving Na2

 

0.00

ChemDLpanthenol

DL Panthenol Powder

 

0.17

ChemDMDMHydantoin

DMDM Hydrant

 

21.80

CHEMDOE120

GLUCAMATE DOE 120(ANTIL 120)

 

17.00

CHEMDOW1401

DOW 1401

 

37.20

ChemDow190

Dow 190

 

44.00

 

Schedule 3-9

--------------------------------------------------------------------------------




ChemDow193

Dow 193 Surfactant

 

35.80

CHEMDOW200FL

DOW 200 FLUID

 

18.40

ChemDow245

Dow 245

 

0.00

ChemDow2503Wax

DOW 2503 Wax

 

45.00

CHEMDOW345

DOW 345

 

0.00

ChemDow556

Dow 556

 

0.00

ChemDow580Wax

Dow Corning 580 Wax

 

7.90

CHEMDOW9040

Dow 9040

 

36.00

CHemDow929

Cationic Emulsion Dow 929

 

196.595

CHEMDOWICIL200

DOWICIL 200-QUATERNIUM 15

 

24.60

ChemDryFlo-PC

DryFlo-PC

 

48.22

CHEMEHTYLHEXSAL

ETHYLHEXYL SALICYLATE (OS)

 

445.00

ChemElderfowerExtract

Elderflower Extract

 

0.00

ChemEmulglade68/50

Emulgade PL 68/50

 

43.80

ChemEmulsWax

Emulsifying Wax

 

0.00

ChemEmuOilKalaya

Emu Oil Kalaya

 

12.50

chemenergisome

energisome

 

0.08

CHEMESTER105

SCHEROMOL 105

 

0.00

CHemEveningPrimroseOilSR

Evening Primrose Oil (Super Refined)

 

15.02

ChemExtractBlackWalnut

Black Walnut Extract

 

4.40

CHEMExtractBlad

BLADDERACK EXTRACT

 

0.00

ChemExtractCarrot

Carrot Extract

 

2.20

ChemExtractCentellaAsiatica

Centella Asiatica Extract

 

2.20

ChemExtractEucalyptus

Eucalyptus Extract

 

0.00

ChemExtractEveningPrimrose

Evening Primrose Extract

 

6.96

ChemExtractFennelSeed

Fennel Seed Extract

 

7.80

ChemExtractHorsetail

Horsetail Extract

 

2.20

ChemExtractIrishMoss

Irish Moss Extract

 

2.20

ChemExtractLaminaria

laminaria extract

 

2.20

CHemExtractLavender

Lavender Extract

 

2.20

CHemExtractLemongrass

Lemongrass extract

 

4.40

ChemExtractLemonPeel

Lemon Peal Extract

 

4.40

ChemExtractRose

Rose Extract

 

2.20

ChemExtractRosemary

Rosemary Extract

 

4.40

CHEMExtractSpirulina

SPIRULINA EXTRACT

 

0.00

ChemEyeseryl

EYESERYL

 

2.20

ChemFD&C Green #3

FD&C Green #3 (.1% solution)

 

0.00

ChemFDCBlue#1

FDC Blue #1

 

2.96075

ChemFD&C Yellow

FD&C Yellow

 

0.00

ChemFinsolv TN

Finsolv TN - C12-15 Alkyl Benzoate

 

505.00

CHEMFLAVSTRAW

STRAWBERRY FLAVORING

 

1.00

ChemFlexanII

Flexan II

 

29.20

ChemFlexPOwder

Flex POwder

 

3.40

ChemFlexPower

Flex Power 18001

 

20.00

ChemFlorastersK20W

Florasters K20W

 

0.00

ChemFlorasters60

Florasters 60

 

34.00

ChemFrag801338

Fragrance # 801338 (Hagellin)

 

267.00

 

Schedule 3-10

--------------------------------------------------------------------------------




ChemFrag805872

Frgrance 805872

 

58.00

CHEMFRAG86F773

Fragrance 86F773 HYDRON

 

22.76

ChemFrag95F/1033

Fragrance 95F/1033

 

90.80

ChemFrag96F/1514

Fragrance 96F/1514

 

125.00

ChemFragCandyCane

Candy Cane Fragrance

 

9.00

ChemFragCherryAlmong

Cherry Almond Fragrance

 

5.80

ChemFragCinnamonEggNog

Cinnimon Egg Nog Fragrance

 

8.80

ChemFragCoolQuince

Cool Quince Fragrance

 

0.00

ChemFragGardenia

Gardenia Fragrance

 

17.80

ChemFragGardenMelon

FRAG.: GARDEN MELON # AB000293 $12.80/LB. BELMAY

41.40

CHemFragGreenTomCitr

Green Tomato Citrus Fragrance

 

6.79141

ChemFragGrpftWtrmln

Grapefruit Watermelon Frangrance

 

28.40

CHemFragHerbalKiwi

Herbal Kiwi Fragrance

 

32.50

ChemFragHotChoc

Hot Chocolate Fragrance

 

8.80

CHEMFRAGHYDRON

HYDRON TYPE (86F733) 35#PAIL

 

22.76

ChemFragIceland

Iceland Fragrance-G2113

 

34.30

ChemFragPearberry

Pearberry Fragrance

 

23.00

ChemFragQ15541

Fragrance Q15541

 

60.00

ChemFragranceDarkWood

Dark Wood Fragrance

 

33.00

chemfragrefresh

fragrance Refreshing Mandarin

 

2.50

ChemFragSugarCookie

Sugar Cookie Fragrance

 

29.00

ChemFragTedGibson

Frangrance Ted Gibson

 

0.00

ChemFragWarmWintSpice

Warm Winter Spice Fragrance

 

33.60

CHemFragWasabiSorbet

Wasabi Sorbet Fragrance

 

18.79885

ChemFragWhisper

Wisper Fragrance

 

55.40

Chemfragwoody

Woody Fragrance

 

3.98331

ChemG-AminoButAcid

G-Aminobutyric Acid

 

12.20

ChemGafquat755N

Gafquat 755N

 

27.80

CHEMGANTREZ

GANTREZ A-425

 

340.00

ChemGeogard221

Geogard 221

 

82.20

ChemGermaben II

Germaban II

 

558.40

ChemGlucamE20

Glucam E20

 

26.20

ChemGlycerin

Glycerin

 

254.13

ChemGlycolStearate

Glycol Stearate

 

0.00

ChemGlycolicAcid

Glycolic Acid

 

26.94

CHEMGLYCSTEARSE

Glyceryl Stearate SE ( GMS SE)

 

227.60

ChemGlydantPlusLiquid

Glyant Plus Liquid

 

33.60

ChemGlyeralStearate165

Glyceral Stearate 165/Protameen

 

133.00

ChemGlypure

Glypure

 

25.00

CHEMGLYSTER

Glyceryl Stearate (GMS)

 

242.00

ChemGrapeSeedOIl

Grape Seed OIl

 

37.68163

ChemGrapeSeedPowder

Grape Seed POwder

 

40.00

CHemGreenCitrus

Green Citrus

 

30.00

ChemHazelnutFragrance

Hazelnut Fragrance

 

24.00

ChemHazelnutOil

Hazelnut Oil

 

0.00

CHemHexaleneGlycol

Hexalene Glycol

 

399.00

ChemHSBO Beads

HSBO Beads Natural

 

47.00

 

Schedule 3-11

--------------------------------------------------------------------------------




ChemHydrLecithin

HYDROGENATED LECITHIN

 

16.40

CHEMICS

Isocetyl Stearate

 

43.80

ChemImidUrea

Imidazolidinyl Urea

 

0.0083

ChemInstafirm SP

InstaFirm-SP (NA2 Soy)

 

0.00

ChemInstafirm WP

Instafirm WP (NA2 Wheat)

 

51.8853

ChemIPM

Isopropyl Myristate IPM

 

278.60

ChemIPP

Isopropyl Palmiate IPP

 

744.50304

ChemIrgasanDP300

Irgasan DP 300

 

43.00

ChemIvyPG350extract

Ivy Extract

 

8.00

ChemJaguarC135

Jaguar C135

 

78.7659

ChemJeeslic6056

Jeesilc 6056

 

37.10

ChemJeeslicPMCM

Jeeslic PSCM

 

20.00

ChemJojobaOILGolden

Jojoba OIl Golden

 

446.00

ChemJoJobaOilRefined

Jojoba Oil Refined

 

408.15

ChemKaolin

Kaolin

 

0.00

ChemKatjhon CG

Kathjhon

 

0.00

ChemKeltrolCGT

KELTROL CGT

 

45.37973

ChemKukuiNutOil

Kukui Nu Oil

 

0.00

ChemL’Argnine

L’Argnine

 

0.00

ChemLactomide

Lactomide

 

11.00

ChemLacticAcid

Lactic Acid

 

0.00

ChemLanetteWaxONF

Lanette Wax O NF

 

38.40

CHEMLANO

Lanolin (USP Grade)

 

72.46

ChemLanol1688

Lanol 1688

 

15.7607

CHemLavenderOil

LAVENDIN OIL

 

12.00

ChemLicoriceRootExtract

Licorice Root Extract

 

8.00

ChemLIPO PGMS Pastels

Lipo PGMS Pastels

 

250.00

ChemLipoguard

Lipoguard

 

1.85

ChemLipocolSC20

Lipocol SC 20

 

28.40

ChemLipodermal8656

Lipodermol LS 8656

 

29.80

ChemLiponateNPGC2

Lionate NPGC2

 

31.58451

CHemLiponateSPS

Liponate SPS Pastilles

 

20.00

ChemLiponateTDTM

Liponate TDTM

 

448.65

ChemLiporeductyl

Liporeductyl

 

0.00

CHemLipovalMOS130

Lipoval MOS 130

 

217.60

ChemLipovalMOS350

Lipovol MOS 350

 

447.20

ChemLipovolMOS70

Lipovol MOS 70

 

4.60

ChemLipowaxP

Lipowax P

 

19.60

ChemLubrajel DV

Lubragel DV

 

31.20

ChemLubrajelOIl

Lubrajel Oil

 

180.60

ChemLubrasil

Lubrasil

 

43.00

ChemLuvisetClear

Luviset Clear

 

0.00

ChemLycopene

Lycopene

 

0.00001

ChemMacadamiaOIl

Macadamia Oil

 

5.80

ChemMackamideCMA

Mackamide CMA

 

118.00

CHEMMATRIXYL

Matrixyl 3000

 

13.60

CHEMMAXILIP

MAXI LIP

 

0.00

 

Schedule 3-12

--------------------------------------------------------------------------------




ChemMDIComplex

MDI Complex

 

0.00

ChemMelawhite

Melawhite

 

3.95

CHemmentholCrystals

Menthol Crystals

 

44.25868

ChemMerquat550

Merquat 550

 

23.8149

CHEMMETHNIC

METHYL NICOTONATE

 

6.20

ChemMethylparaben

Methylparaben

 

39.21152

ChemMFAComp

MFA COMPLEX

 

18.20

ChemMicrodermBulk

MIcrodermabrasion Bulk

 

0.00

ChemMIcroWAx

Micro Wax

 

20.00

ChemMiraCareBT

Miracare BT

 

327.45

ChemMonaquatISIES

Monaquat ISIES

 

24.20

ChemMSM

Dimethyl Sulfone/MSM

 

36.71654

ChemNA2Veg

Hydrolyzed Vegetable Protein

 

0.00

ChemNALS-30

NALS-30 (Oramix / Vanseal)

 

440.00

CHemNatrosol250HHR

l Hydroxyethcellulose 250HHR

 

91.60

ChemNeemExtract

Neem Extract GL

 

11.00

ChemNeoheliopan

Neoheliopan Hydro EUSOLEX 232

 

32.00

ChemNeoHelipanAV

Neo Helipan AV

 

0.00

ChemNeolone950

Neolone 950

 

0.00

CHEMNIACIN

NIACIN POWDER USP

 

8.565

CHEMOILMEADOW

MEADOWFOAMSEED OIL

 

35.15206

chemoilolive

Olive Oil

 

182.30

CHEMOILSOY

SOYBEAN OIL PAIL SIZE

 

33.00

ChemOliveM300

Olive M 300

 

0.00

ChemOlivem 700

Olivem 700

 

44.00

ChemOliveShells

Olive Shells

 

28.00

CHEMOMC

Octylmethoxy Cinnamate

 

301.31502

ChemOrangePeelExtract

Orange Peel Extract

 

0.00

ChemOSS

OSS

 

30.00

ChemOxypeptide

OXYPEPTIDE

 

23.40

ChemPeg8

Peg 8

 

0.00

ChemPEG40

PEG 40 Castor Oil

 

35.80

CHEMPEG7GLYCO

PEG 7 GLYCERYL COCOATE

 

448.00

ChemPentavitin

Pentavitin

 

15.20

ChemPentcareHP

Pentacare HP

 

1.20

CHEMPENTYGLY

Pentylene Glycol (Hydrolite 5)

 

94.98508

ChemPeppermintOIl

PEPPERMINT OIL

 

5.00

CHEMPERM101A

Permethyl 101A

 

108.60

ChemPermetyl99A

Permethyl 99A

 

0.80

ChemPGDD

PGDD

 

122.00

ChemPhenonip

Phenonip

 

30.93468

ChemPhenoxyrthanol

Phenoxyrthanol

 

10.00

ChemPineConeExtract

Pine Cone Extract

 

0.00

ChemPistachioNutOil

Pistacho Nut Oil

 

40.60

ChemPlantaponLGC

Plantapon LGC

 

80.00

ChemPlantaren1300

Plantaren 1300

 

461.20

ChemPlantaren2000

Plantaren 2000N

 

210.70

 

Schedule 3-13

--------------------------------------------------------------------------------




CHEMPLURAL64

PLARACARE L64( POLOXAMER 184)

 

0.00

CHEMPOLY-20

POLYSORBATE - 20 PAIL SIZE

 

370.66

CHEMPOLY60

POLYSORBATE 60 PAIL SIZE

 

0.00

CHEMPOLY80

POLYSORBATE 80 PAIL SIZE

 

0.00

ChemPolyBeadsWhite

Polyethylene Beads / White

 

17.00

CHEMPOLYGLYCOLP425

Polyglycol P425

 

39.62505

CHEMPOLYSAL450SA

POLY PORE SALICILIC ACID

 

20.27

ChemPolyporeRetinol

Poly-Pore 120RE (Retinol)

 

0.00

ChemPomagranateExtract

Pomegranate Extract

 

0.00

CHEMPOTPHOSANH

POTASSIIUM PHOSPHATE ANHYDROUS

 

0.00

CHEMPOTPHOSTRI

POTASSIUM PHOSPHATE TRIHYDRATE

 

0.00

ChemPottasiumPhosphate

Potassium Phosphate

 

235.00

ChemPronleanSport

Pronlean Sport

 

10.74

ChemPropyleneGlycol

Propylene Glycol

 

689.00

ChemPropylparaben

Propyylparaben

 

50.99443

ChemProtachemSMP

Protachem SMP

 

122.00

ChemProtomate6000DS

Protomate 6000DS

 

179.3487

ChemPsuedoCollogenRL18

Pseudocollagen RL18

 

29.51351

CHEMPVP90

PVP K-90

 

70.00

ChemQuickPearl2

Quick Pearl 2

 

372.00

ChemQusomes

Qusomes

 

20.00

CHEMRELIVBLEND

RELIV EXTRACT BLEND

 

0.00

ChemRhassoulClay

Rhassoul Clay

 

18.35472

ChemRiceBranOil

Rice Bran Oil

 

0.00

ChemRitaPro300

RitaPro 300

 

20.5681

CHEMRONASPHERELDP

Ronaspheres LDP

 

3.6162

ChemRosemaryExtract

Rosemary Extract GL

 

13.80

ChemSageExtract

Sage Extract

 

0.00

ChemSafflowerOil

Safflower Oil

 

0.00

chemsaliacid

salicylic acid

 

4.92054

ChemSAP

Sodium Ascorbyl Phosphate

 

0.00

ChemSchercemolOHS

Schercemol OHS

 

81.90518

ChemSD40Alcohol

SD 40 Alcohol

 

681.54

ChemSeamollient

Seamollient

 

133.30

CHemSepigel305

Sepigel 305

 

26.12141

ChemSepigel501

Sepigel 501

 

0.00

ChemSesameOil

Sesame Seed Oil

 

307.60

ChemSheaButter

Shea Butter

 

25.00

ChemSiliwax WD-IS

Silwax WD-IS

 

0.00

ChemSimugelA

Simugel A

 

65.10

ChemSkinFloMWG

SkinFlo MWG

 

6.375

ChemSkinFlux

Skin Flux

 

3.22436

CHEMSNAP8

SNAP-8

 

4.20

CHEMSODCHLOR

SODIUM CHLORIDE SALT

 

0.00

CHEMSODHYAL1%

Sodium Hyaluronate 1%

 

29.02

Chemsodhydrox50%

Sodium Hydroxide Solution 50%

 

654.14912

ChemSodiumBicarbonate

Sodium Bicarbonate

 

0.00

 

Schedule 3-14

--------------------------------------------------------------------------------




ChemSodiumHydroxLiquid

Sodium Hydroxide Liquid

 

350.00

Chemsodiumlaurlsulfate

Sodium Lauryl Sulfate

 

0.04

chemsodlauramphoace

sodium lauroamphoacetate (mackum hpl-28

 

450.00

CHEMSODIUMPCA

Sodium PCA

 

22.10

ChemSoftisan378

Softisan 378

 

149.00

ChemSoluvegEN35

Soluveg EN 35

 

33.00

ChemSoyMilkPowder

Soy Milk Powder

 

31.00

ChemSoyProtein

Soy Protein

 

0.00

ChemSqualene

Squalene

 

3.35

CHEMSTABQM

STABILEZE QM

 

68.20

ChemStandamidSD

Standamid SD

 

327.05964

CHEMSTEARETH20

Steareth-20 PAIL SIZE

 

34.30

ChemStearicAcidTP

Stearic Acid TP

 

245.00

ChemStearylAlcohol

Stearyl Alcohol

 

22.59176

CHEMSTEKCHLO

STEARALKONIUM CHLORIDE

 

33.40

ChemSterolRepairComplex

Sterol Repair Complex

 

0.00

ChemStructure3001NatStarch

Structure 3001 Nat Stratch

 

681.99255

ChemSodiumLaurethSulfate

Sodium Laureth Sulfate

 

125.143

ChemSubtilsin

Subtilsin

 

0.00

ChemSunflowerButter

Sunflower Butter

 

3.40

ChemSuproTeinV

Supro Tein V

 

61.00

ChemSuttocideA

SuttocideA

 

0.00

ChemSweetOrange

SWEET ORANGE OIL

 

12.60

ChemSwtAlmdOil

Sweet Almond oil

 

93.29

CHEMSYN-AKE

SYNAKE

 

2.78

ChemTangerineOIl

Tangerine Oil

 

3.95954

ChemTapiocaPure

Tapioca Pure

 

68.00

ChemTartaricAcid

Tartaric Acid

 

0.00

ChemTauronolI78

Tauronol I-78

 

187.00

ChemTeaMixture

Tea Mixture

 

0.00

Chemtegocare450

TegoCare 450

 

70.96

ChemThymeExtract

Thyme Extract

 

0.00

ChemTimicaXLSilverSpark

Timica XL Silver Sparkle 110s

 

0.00

ChemTimironMP149

Timiron MP-149

 

1.60

ChemTioveil AQ-G

Tioveil Aq-G (Titanium Dioxide)

 

2.07059

ChemTitaniumDioxide

Titanium Dioxide

 

49.60

ChemTospearl120A

Tospearl 120A

 

0.00

CHemTriethanolmine

Triethanolamine 99%

 

503.85477

ChemTritonX100

Triton X100

 

398.60

ChemUltrasilDW-18

Ultrasil DW-18

 

121.60

ChemUltrez10

Ultrez 10

 

29.70

ChemUrea

Urea

 

0.01764

ChemVamasoft

Vamasoft

 

0.00

ChemVanillaMusk

Vanilla Musk

 

23.69546

ChemVassa7MineralOIl

Vassa-7 Mineral Oil

 

139.60

ChemVeeGumUltra

Vee Gum Ultra

 

77.35283

ChemVegetableTensor

Vegetable Tensor

 

5.90

 

Schedule 3-15

--------------------------------------------------------------------------------




CHEMVERSAGELM750

VERSAGEL M 750

 

295.40

ChemVit E/Toc Ace

Vitamin E

 

0.95956

ChemVitAPalmitate/1.7mIU/g

Vit A Palmitate/1.7mIU/g

 

33.34

ChemWalnutOil

Walnut Oil

 

38.00

ChemWalnutShlFlour

Wlanut Shell Flour 35/60

 

13.31238

ChemWheatGermOil

Wheat Germ Oil

 

0.00

ChemWheatStarch

Wheat Starch

 

17.00

ChemWhiteClay

White Clay

 

43.0723

ChemWhiteTeaextract

White Tea Extract

 

0.00

ChemXanthumGum

Xanthan Gum Keltrol

 

32.01768

CHEMXYLITOL

XYLITOL

 

0.00

ChemYarrowExtract

Yarrow Extract

 

7.74905

ChemZincidone

Zincidone

 

0.00

ChemZincOxide

Zinc Oxide

 

232.17

CINSERT016

T Inserts With Hole

 

9,205.00

CINSERT095

Flute Insert

 

7,880.00

CJAR002

2oz Glass Jar

 

0.00

CJAR029

L16oz 89mm RSPP Natural Jar

 

136.00

CJAR030

L16oz 89mm RSPP White Jar

 

128.00

CJAR048

Straight Jar 1/53

 

1,680.00

CJAR053

Straight Jar 2/58

 

0.00

CJAR104

Reverage Frosted Jar

 

13,846.00

CJAR120

White Beveled Jars 58mm 2oz

 

8,634.00

CJAR185

Hydron by Braun Clear Jars

 

10,697.00

CLABEL015

Facial Moisturizer Label white label

 

2,000.00

CLABEL019

Botanical Volumizing Shampoo Label 8oz

 

6,444.00

CLID019

White Smooth Lid 58/400

 

12,726.00

CLID050

Beveled Lid 53/400

 

1,430.00

CLID051

Dome Lid 58/400

 

0.00

CLID052

Domedd Lid 53/400

 

2,015.00

CLID117

Reliv Lids 11/2”

 

6,737.00

CLINER152

HT Liner 002

 

2,150.00

CMSC067

Pumice Stones Arizona

 

62.00

CoverJ61

J61 Cover

 

2,454.00

CPUMP009

DC2215 White Dispensing Pumps

 

2,278.00

CPUMP028

SH3.5CC89C W Dispensing Pump 89/400

 

290.00

CPUMP043

SeaQuest Perfect Black Labels

 

27,892.00

CPUMP135

Hydronamins Vitamin Day Creme Gold Lotion Pump 2oz

25,636.00

CSPA175

HTSPA001

 

5,927.00

CTUBE110

Hydron Moist Balance Tubes .75oz

 

5,118.00

CTUBE144

Hydron 5min Revitalizing Tubes 3.6oz

 

909.00

Customer Owned Raw Materials

Customer Owned Raw Materials

 

0.00

D01A15 CPGD

Aluminum cap gold 15ml jar

 

0.00

D01A15 JRGD

15ml aluminum gold jar/white glass inner

 

765.00

D01A50 CPGD

aluminum gold cap 50ml jar

 

0.00

D01A50 JRGD

50ml aluminum jar gold/glass inner white

 

968.00

DrammisEyeBulk

DRammis Eye Bulk

 

22.00

 

Schedule 3-16

--------------------------------------------------------------------------------




DrammisFaceBulk

Drammis Face Bulk

 

11.00

DrammisLipPlumperBulk

Drammis Lip Plumper Bulk

 

24.00

GOLD RINGS

GOLD METALLIZED RINGS Pearce

 

790.00

H20

WATER

 

476,203.36446

HB104-1Bulk

Bulk All over Moisturizer

 

0.00

InsertRel1540

Small Flute Insert Reliv 1540

 

15,764.00

Jar.5FrostedJarArrow

.5 oz Frosted Jar Arrowpak

 

1,212.00

Jar1/2ozBarlanFrostedJar

1/2oz Barlan Frosted Jars

 

17,771.00

JAR2OZBLUEH3P

2OZ BLUE JAR/H3P

 

0.00

JarH3PEye Cream

Jars H3P Eye Cream

 

485.00

JARPETFR50-GOLD

PET 50 ml Frosted Jar (with JPR53/400 Prairie Shiny Gold Metal Cap)

670.00

JarsRevAge2oz

50ml frosted PETG jar

 

6,006.00

Jat1/53BeveledJarsWhite

White 1/53 Beveled Jars

 

540.00

JY00001

Hydron Polymer Type N

 

5,630.00

Lb2.2HydronBotanDetCond

Label 2.2oz Hydron Botanical Detangling Conditioner

1,400.00

Lb8ozlHydronGoldMicroderm

Label 8oz Hydron Microdermabrasion

 

3,000.00

LBL3/4INSECSEAL

3/4 IN CLEAR SECURITY SEAL

 

25,000.00

Lbl.5ozGldActHydFacPeel

Label Hydron Gold Active Hydroxy facial Peel

900.00

Lbl.5ozHydGldWrkRd/Instfrm

Label .5oz Gold Wrinkle Reducing w/Instafirm

5,211.00

Lbl.5ozHydLine SmthCircle

Label .5oz Hydron Line Smoothing Complex Circle

2,277.00

Lbl.5ozHydronLine smoothComplex

Label .5 oz Hydron Line Smooth Complex

 

3,277.00

Lbl1.7ozGoldBoPep

Label 1.7oz Gold Bopeptide

 

597.00

Lbl1.7ozHydGldTintMoist

Label 1.7 oz Gold Tonted Moisturizer

 

900.00

Lbl1.9ozHydronaminsDaycrm

Label 1.9oz Hydronamins Day Cream

 

3,241.00

Lbl1ozHydronaminsantifirmingtpy

Lable 1oz Hydronamins anti firming therapy

 

100.00

Lbl2.2HydronBitanShamp

Label 2.2oz Hydron Botanical Shampoo

 

900.00

Lbl2ozcrclNightCream

Label 2oz Night Cream Bottom Circle

 

1,013.00

Lbl2ozDeepHl&HdCrm

Label Hydron Deep Heal & Hand Cream

 

1,200.00

Lbl2ozHydGldMicroDeepTreat

Label 2oz Gold Microderm Deep Treatment

 

878.00

Lbl2ozHydronBitanToner

Label 2oz Hydron Botanical Toner

 

3,800.00

Lbl2ozHydronGldMicroderm

Label 2oz Gold Microdermabrasion

 

3,222.00

Lbl2ozHydronGoldNightCrm

Label 2oz Hydron Gold Night Cream

 

778.00

LBL4ozMenthIceCollRlf120gr

Label Menthol Ice Cooling Relief 4oz/120gr

 

1,162.00

LBL5136D

Labels Revers Age reliv daily skin defense 1.9oz

11,477.00

LBL5491D

Label Hydron Fragile Eye Moisturizer .5ozCIRCLE

6,993.00

LBL5491E

LABEL TINTED MOISTURIZER 1.9oz(no spf)

9,304.00

LBL5491F-B

LABEL BLUSH BEIGE CIRCLE/BOTTOM

 

4,663.00

LBL5491F-BR

LABEL BARELY BRONZE CIRCLE/BOTTOM

 

5,000.00

LBL5491F-P

LABEL FAIR PEACH/CIRCLE BOTTOM

 

4,385.00

LBL5491N

BOTTOM LABEL CIRCLE HYDRONAMINS NIGHT

8,637.00

LBL5555E

HYDRON BOTANICAL TONER 2OZ

 

4,500.00

LBL6254A

Labels Hydronamins Vitamin Therapy Night Cream

3,635.00

LBL6254D

Labels Hydronamins Vitamin Therapy Eye Cream

5,000.00

LBL6254E

4oz Microderm cleanser

 

1,000.00

LBL6254F

Label Gold Series MicroDermabrasion Face Cleaner 6oz/180 ml

2,500.00

LBL6254G

Labels Botanical Detangling Conditioner 8oz

 

5,220.00

 

Schedule 3-17

--------------------------------------------------------------------------------




LBL6254H

Label Botanical Toner 6oz/180ml Step 2

 

1,353.00

LBL6254I

Label Gentle Cleansing Cream 6oz/165g

 

1,278.00

LBL6254K

Label Daily Facial Moisturizer 1.9oz/56ml step 4 am

2,724.00

Lbl6254L

Label Hydron Fragile Eye MoistirizerSIDE

 

4,222.00

Lbl6254M

Label 8oz Microderm Cleanser Clr/Gold

 

3,200.00

Lbl6254N

Label Hydrating Shave Cream 4oz/120ml

 

2,478.00

Lbl6254O

Label After Shave Nourishing Balm 2.6oz/80ml

2,500.00

LBL6254U

MICRODERM FACIAL W/INGRED

 

5,900.00

LBL6254V

H3P VITAL SAMPLE

 

3,100.00

LBL6254W

H3P EYE SAMPLE

 

3,100.00

Lbl8ozHydrAllOvrMoist

Label Hydron All over Moisturizer

 

18,794.00

Lbl8ozHydronaminGtlClnCrm

Label 8 oz Hydronamins Gentle Cleansing Cream

2,000.00

Lbl8ozHydronBotanBath&Shwr

Label 8oz Hydron Botanical Bath&Shower

 

4,614.00

LBLAOMSIDE1

AOM 8OZ BTL SIDE 1 LABEL

 

0.00

LBLAOMSIDE2

LABEL AOM BTL SIDE 2

 

88.00

LBLBODYMISTB

BOTANICAL BODY MIST BACK

 

4,750.00

LBLBODYMISTFR

BOTANICAL BODY MIST FRONT

 

4,754.00

LblBoPeptideBack

BoPeptide Serum Back Label 1” Circle

 

11,000.00

LblBoPeptideTop

BoPeptide Serum Top label 1” Circle

 

4,500.00

LBLC/R1.0RETINOL

label C/R 1.0 Retinol serum 1 ounce airless

 

0.00

LBLC/RBRIGHTENING

label C/R brightening serum 1 ounce airless

 

0.00

LBLC/RLIPID

label C/R Lipid Replenishing 2ounce jar

 

0.00

LBLCIRLGH3P

1.25” CIRCLE BOTTOM H3P

 

4,306.00

LBLCIRSMH3P

1”CIRCLE LABEL BOTTOM H3P

 

3,004.00

LblGentleeyemakeuplabel

Gentle Eye Makeup Label

 

1,315.00

LBLHEART

RED HEART-OUR GIFT TO YOU

 

19,000.00

LblHydromaminBopep1oz

Label Hydronamins Bo peptide 1 oz label

 

400.00

LblHydron1ozTriActcircle

Label 1oz Tri Activating Circle

 

3,672.00

LblHydronaminAdvBdyCrm

Hydronamins advanced Body Cream Label

 

1,000.00

LblHydronGntlPatarndEye

Label Hydron Gently Pat around the eye

 

9,236.00

LblHydronGrdnMlnBodyWash

Label 2oz Garden Melon Body Wash

 

1,200.00

LblHydrTriActSkinCLr

LAbel Hydron Tri Activating Skin Clarifier 1 oz

500.00

LBLLEDBTLSERUM

LABEL LED SERUM BOTTLE

 

3,000.00

LBLLEDH

LABEL LED H (SWITCH)

 

2,747.00

LBLLEDINFO

LABEL LED HYDRON INFO

 

2,747.00

LBLLEDL

LABEL LED L (SWITCH)

 

2,747.00

LBLLEDTHERAPY

LABEL LED LIGHT THERAPY

 

2,747.00

LBLMENBODY

label men’s body wash

 

4,795.00

LBLORGBTLBACK

label organics back bottle all frag

 

8,500.00

LBLORGBTLCIT

label organics front citrus bottle

 

2,500.00

LBLORGBTLGAR

label organics front gardenia bottle

 

2,700.00

LBLORGBTLHAZ

label organics front hazelnut bottle

 

2,400.00

LBLORGJARCIT

label organics jar citrus watermelon

 

2,700.00

LBLORGJARGAR

label organics jar gardenia

 

2,600.00

LBLORGJARHAZ

label organics jar hazelnut

 

2,500.00

LBLPROCOLLAGENSIDE

HYDRONOLOGY PRO-COLLSIDE

 

0.00

LBLPROCOLLCIRCLE

HYDRONOLOGY PRO-COLL CIRCLE

 

0.00

 

Schedule 3-18

--------------------------------------------------------------------------------




LBLPSSAMPVITREC

LABEL-SAMPLE PRO VITAL RECOVERY

 

0.00

LBLPUFFYEYE

LABEL FULL SIZE AM PUFFY EYE

 

4,861.00

LblReliv5730M

Label Reverse Age Reliv Balanced Cleansing Gel 3.7oz

11,373.00

LBLRelivEyeCreamBottomLabel

Reliv Eye Cream Bottom Circle Label

 

3,300.00

LBLRelivNightBottomCircle

Reliv Night Cream Bottom Circle Label

 

24,809.00

LblRelivSm&LiftLabel

ReversAge Smooth & Lift Serum Label

 

6,796.00

LBLSAMBRIGHTH3P

H3P SAMPLE BRIGHTENING

 

0.00

LBLSAMGLUCOH3P

H3P SAMPLE GLUCOSAMINE

 

0.00

LBLSAMPMENTHBA

LABEL MENTHOL ICE SAMPLES BACK

 

3,286.00

LBLSAMPMENTHFR

LABEL MENTHOL ICE SAMPLE FRONT

 

3,296.00

LBLSAMPSHAVEBA

LABEL- SHAVE CREAM-BACK

 

4,600.00

LBLSAMPSHAVEFR

SAMPLE MEN’S SHAVE CREAM-FRONT

 

4,600.00

LBLSAMPUFFYEYE

SAMPLE SIZE PUFFY EYE

 

0.00

LBLSIDELIPPLUMP

HYDRONOLOGY SIDE LIP PLUMPER

 

0.00

lbltriact.5oz

TriAct .5oz travel-label

 

3,891.00

Lid48/400DomeWhite

Lid 48/400 Dome White

 

1,750.00

LID58/400GOLD

GOLD LID 58/400

 

0.00

MACK

MACK CONDITIONER

 

225.00

PouchVPD-02

Pouch Velvet Royal 2”x3”

 

0.00

Proelement

Proelement CU

 

2.20

Pump1ozGlassRound

Pump 1oz Glass Round Pump

 

26,400.00

PUMP24/410

WHITE LOTION PUMP 24/410

 

8,495.00

Pump24/410Silver

24/410 Silver Collar Pumps

 

0.00

PumpAB65/45/P for AB65/40

Pump for BtlProSeriesAB65/40-price incl w bottle

2,748.00

PumpAB65/80P fo AB65/80

Pump for AB 65/80 price included in bottle

 

1,569.00

PumpBlackRibbed

Pump 24-410 Black Ribbed with a 7.5 in dip tube

757.00

PUMPHYD50ML

20/410 AIRLESS LOTION PUMP FOR AIRLESS BOTTLES

0.00

PumpLotionPumpGoldCll

18/415NK Lotion Pump With Gold Collarand Dust Cover

0.00

PUMPRELIV50ML

PUMP SILVER FOR RELIV AIRLESS BOTTLE

0.00

PumpWhitePumpCustom

White Pumps from Custom Settlement

 

35,200.00

PVC

 

 

0.00

REGEN243

Olive 300

 

49.60

ChemLecithin

Lecithin

 

0.00

ROGEN209

Oil Tangerine California

 

15.70

RRGEN221

TR 1

 

8.00

RSGEN029

Mackernium SDC-85

 

70.00

RSGEN074

JEETERIC JS

 

42.00

ChemJeemate 6000-DS

JEEMATE 6000-DS

 

233.80

RSGEN076

Jeemide HCA-RC

 

399.00

RSGEN126

Proteric JS

 

228.00

RSGEN169

Mackanate LO

 

32.00

RSGEN170

Ritox 59

 

31.00

RSGEN200

Antil 127

 

176.00

RSGEN205

Planteran APB

 

166.40

RSGEN206

Cosmedia SP

 

43.60

SilkScreen1.0RetSerum

Silk Screen 1.0 Retinol Serum

 

299.00

SilkScreenH3P.5RetSerum

.5 Silk Screen Retinol Serum

 

1,595.00

 

Schedule 3-19

--------------------------------------------------------------------------------




SilkScreenH3PBenPerSOl

Silk Screen Benzyl Peroxide Solution

 

750.00

SilkScreenH3PCoalTar

Coal Tar Silk Screeen

 

742.00

SilkScreenH3PDailyMoist

Daily Moisturizer Silk Screen

 

36.00

SILKSCREENH3PJ

SILK SCREENING H3P JARS

 

416.00

SILKSCREENH3PJEye Cream

Eye Cream Silk Screen

 

245.00

SilkScreenH3PPorDefGlu

Pore Defining Glusomine Silk Screen

 

0.00

SilkScreenH3PPurRadBri

Pure Radiance Brightening Silk Screen

 

0.00

SILKSCREENMICROTUBE

silk screening micro tube 2.25oz

 

419.00

SilkScreenReverage

Silk Screening Bottles Reverage

 

11,000.00

SILVER RINGS

Silver Rings

 

645.00

SprayWhiterib7.75

Sprayer 24-410 White Ribbed 7.75 dip tube

 

573.00

TRAY30DAY

TRAY FOR 30 DAY KIT-BLUE

 

5,598.00

TUBE1OZ-WHITE

1 OZ TUBE

 

0.00

TUBE1.5ozdeco

BROOKSTONE 1.5 OZ. DECORATED

 

4,947.00

TUBE3mldeco

BROOKSTONE 3 ML TUBE DECORATED

 

52,840.00

TUBE5ozdeco

BROOKSTONE 5 OZ. DECORATED

 

18,544.00

TubeAllOverMoist

Hydron All Over Moisturizer Tube 2.25oz

 

0.00

TubeFragileEye.25Tube

.25oz Fragile Eye Tube

 

0.00

TubeReliv1555

Tube Reliv 1555 Total Body Renewal

 

5,575.00

XXJ5

INSERT DAY/NIGHTEYE

 

3,123.00

 

 

 

 

1,785,681.93145

 

Schedule 3-20

--------------------------------------------------------------------------------




SCHEDULE 4

 

HYDRON INTELLECTUAL PROPERTY

 

All non patented lab experiments, product formulations, chemical or complex
formulations, clinical testing, unique processes, trade names, domain names,
software customization and designs, including, but not limited to the items
listed herein Schedule 4. Furthermore, it is the intention of Hydron to
contribute all Intellectual Property contained in Sections 8(a), (b) and (c) of
the Assignment and Assumption Agreement.

 

Domain Names

AdvantaChem.com

AminoCell.com

BodyOfYouth.com

Botanicell.com

ClinicalResults.com

ClinicalResults.net

Clubhydron.com

ClubHydronNews.com

EvaporatingEmulsifier.net

EvaporatingEmulsifier.com

FirmaCell.com

HydronMENS.com

Hydronamins.com

HydronDirect.com

HydronFreeOffer.com

Hydronology.com

HydronOrganics.com

HydronPolymer.com

HydronPrinting.com

HydronRx.com

HydronSkinCare.com

HydronTechnologies.com

HydronTrialOffer.com

InhibiCell.com

Insta-firm.com

Insta-Perfect.com

MoistureLock.com

OxyPeptide.com

RenewaCell.com

Self-Adjusting.com

SelfAdjustingSkinCare.com

Spaology.net

 

Schedule 4-1

--------------------------------------------------------------------------------




StriPeptide.com

StriPerfect.com

UltraFade.com

 

Tradenames (not-registered)

Amino-Cell

AminoCell

Clinical Results

InstaFirm

Insta-Firm

Moisture Lock

OxyPeptide

Regener-8

Ultra-Fade

 

Trademarks (dead and alive) registered in the name of Hydron Technologies,
Dento-Med or Clinical Results:

 

 

Serial Number

Reg. Number

Word Mark

Live/Dead

78614349

 

INSTAFIRM

DEAD

78089610

2799139

SPAOLOGY

LIVE

78089603

2856700

BODY OF YOUTH

LIVE

78089597

 

REGENER-8

DEAD

78089588

2811665

BOTANICELL

LIVE

78089586

 

MICRO-MATRIX

DEAD

76132091

2487465

INHIBICELL

LIVE

74365918

1813363

COMFORDENT

LIVE

74312900

1844998

THE SECRET OF SKIN FITNESS

DEAD

74093333

 

ULTRADENT

DEAD

74093332

 

COMFORDENT

DEAD

74088688

 

COMFORDENT

DEAD

74088684

 

ULTRADENT

DEAD

73820144

1593786

NU-FOUND

DEAD

73820143

1589640

NU-FOUND

DEAD

73507068

1403657

DENTO-MED

DEAD

73498140

 

TITE-TEETH

DEAD

73425532

1289777

SOLARCRYL

DEAD

72426602

974070

HYDROCRYL

DEAD

76383099

 

SHOCKFREE

DEAD

76367435

 

MICRO 2

DEAD

76272118

2722258

FUTURITY

LIVE

76215349

2725229

REFOLIATE

LIVE

 

Schedule 4-2

--------------------------------------------------------------------------------




76132091

2487465

INHIBICELL

LIVE

75681356

 

PHYSICIAN’S CHOICE

DEAD

75602491

 

VITA BOTANICAL

DEAD

75383025

2251981

HYDRONAMINS

LIVE

75273296

 

LIFESTYLE SERIES COMPREHENSIVE WOMEN’S FORMULA

DEAD

75273295

 

LIFESTYLE SERIES COMPREHENSIVE MEN’S FORMULA

DEAD

75273294

 

LIFESTYLE SERIES IMMUNE FUNCTION FORMULA

DEAD

75273293

 

LIFESTYLE SERIES MOBILITY FORMULA

DEAD

75273292

 

LIFESTYLE SERIES CARDIOVASCULAR FORMULA

DEAD

75273291

 

LIFESTYLE SERIES WEIGHT MANAGEMENT FORMULA

DEAD

75273290

 

LIFESTYLE SERIES ENERGY FORMULA

DEAD

75273289

 

LIFESTYLE SERIES IRON FORMULA

DEAD

75270515

2163744

THE SECRET OF SKIN FITNESS

DEAD

75233951

2191865

THE SECRET OF SKIN FITNESS

DEAD

75181118

 

HYDROLON

DEAD

75133577

 

BABY HYDRON

DEAD

74617867

2270899

HYDRON MAKES THE DIFFERENCE

DEAD

74617866

 

BEST DEFENSE

DEAD

74585752

2051216

HYDRONIZE

DEAD

 

Schedule 4-3

--------------------------------------------------------------------------------




74585751

2032681

HYDRONIZE YOUR HAIR

DEAD

74540286

 

BABY HYDRON

DEAD

74539960

 

BEST DEFENSE BY HYDRON

DEAD

74539934

 

BEST DEFENSE UNDER THE SUN

DEAD

74365918

1813363

COMFORDENT

LIVE

74167245

1695667

ALTAFLOC

DEAD

71379041

341117

HYDRONIZE

DEAD

 

Schedule 4-4

--------------------------------------------------------------------------------




SCHEDULE 5

 

HYDRON ACCOUNTS RECEIVABLE

 

 

 

Payor

Amount

 

 

 

 

 

1.

Adsouth, Inc.

$14,491.15

 

2.

Ash Arcona

699.85

 

3.

Brookstone

90,802.92

 

4.

Club Hydron Amex

36.90

 

5.

Club Hydron Discover

129.10

 

6.

Club Hydron MC/Visa

696.17

 

7.

Dr Buckley

71.35

 

8.

Dr Krikhely

58.95

 

9.

Goodier

475.00

 

10.

Healthy Directions

4,050.00

 

11.

Hydron.com Amex

123.47

 

12.

Hydron.com Discover

42.20

 

13.

Hydron.com MC/Visa

746.64

 

14.

S Solutions

1,516.00

 

15.

Synergetic Media

2,250.00

 

16.

TriState Denture

115.95

 

17.

Transdermal Technologies

12,000.00

 

Schedule 5-1

--------------------------------------------------------------------------------




SCHEDULE 6

 

HYDRON OTHER ASSETS

 

OTHER ASSETS

 

1.        All Tangible Personal Property, including all computers, servers,
furniture and office supplies as set forth below:

Purchase Date

Purchase Description

Account

04/01/1997

Fax Machine

16000 • Furniture & Fixtures

04/01/1997

File Cabinets 2 dwr (2)

16000 • Furniture & Fixtures

04/01/1997

Full Size Refridgerator

16000 • Furniture & Fixtures

07/01/2005

GE Refridgerator

16000 • Furniture & Fixtures

03/01/1996

Guest Chair

16000 • Furniture & Fixtures

04/01/1997

Ibico Binding Machine

16000 • Furniture & Fixtures

04/01/1997

Lab Work Station

16000 • Furniture & Fixtures

04/01/1997

Marble Table

16000 • Furniture & Fixtures

11/30/1995

Metal Cabinet 5 drwr (2)

16000 • Furniture & Fixtures

04/01/1997

Metal Desk (2)

16000 • Furniture & Fixtures

04/01/1997

Metal File Cabinets (8)

16000 • Furniture & Fixtures

04/01/1997

Metal File Cabinets 3 drwr (1)

16000 • Furniture & Fixtures

05/27/1997

Metal File Cabinets 4 dwr (4)

16000 • Furniture & Fixtures

12/14/2007

Metal Work Tables (3)

16000 • Furniture & Fixtures

04/01/1997

Microwave

16000 • Furniture & Fixtures

04/01/1997

misc furn & fixtures

16000 • Furniture & Fixtures

09/06/2001

Office Partitions

16000 • Furniture & Fixtures

11/04/2005

Pallet Racks 11/4/05

16000 • Furniture & Fixtures

04/01/1997

Paper Gullotine

16000 • Furniture & Fixtures

04/25/1997

Plastic Shelving Units

16000 • Furniture & Fixtures

04/01/1997

Rolling Chairs (8)

16000 • Furniture & Fixtures

04/01/1997

Small Fan (2)

16000 • Furniture & Fixtures

04/01/1997

Time Clock

16000 • Furniture & Fixtures

04/01/1997

Toaster Oven

16000 • Furniture & Fixtures

04/01/1997

Tower Fan

16000 • Furniture & Fixtures

04/01/1997

Wall Clocks (4)

16000 • Furniture & Fixtures

04/01/1997

Wheeled Table

16000 • Furniture & Fixtures

04/01/1997

Wood Credenza

16000 • Furniture & Fixtures

04/01/1997

Wood Flie Cabinet 2 drwr

16000 • Furniture & Fixtures

04/01/1997

Wood Shelf

16000 • Furniture & Fixtures

04/01/1997

Wood Shelf Unit

16000 • Furniture & Fixtures

04/01/1997

Wooden Desks (6)

16000 • Furniture & Fixtures

04/01/1997

Wooden Lockers (8)

16000 • Furniture & Fixtures

04/01/1997

Work Chairs (10)

16000 • Furniture & Fixtures

04/01/1997

Work Table (Shipping)

16000 • Furniture & Fixtures

05/24/2007

Xerox C2424 Multifunction Color Printer

16000 • Furniture & Fixtures

11/03/2005

AMW Monitor

16400 • Data Processing Equipment

07/01/2005

APC Back Up PS Battery (3)

16400 • Data Processing Equipment

 

Schedule 6-1

--------------------------------------------------------------------------------




12/31/2004

Canon Calculator MP25D

16400 • Data Processing Equipment

12/31/2004

Compac Presario SR 5518 F

16400 • Data Processing Equipment

12/31/2004

Compaq Presario HD

16400 • Data Processing Equipment

08/25/2008

Compaq SR5501

16400 • Data Processing Equipment

11/03/2005

Dell Hard Drives (3)

16400 • Data Processing Equipment

09/14/2005

Dell Monitor

16400 • Data Processing Equipment

02/10/2003

Dell Network Server

16400 • Data Processing Equipment

07/11/2006

Dell Printer

16400 • Data Processing Equipment

02/06/2003

Dynamics Server

16400 • Data Processing Equipment

09/14/2005

E Machine Hard Drive

16400 • Data Processing Equipment

12/31/2004

E Machine Monitor

16400 • Data Processing Equipment

11/03/2005

Gateway HD

16400 • Data Processing Equipment

12/31/2004

Hann-G Monitor

16400 • Data Processing Equipment

09/05/2005

HP 6220B Computer

16400 • Data Processing Equipment

11/03/2005

HP 665 Monitor

16400 • Data Processing Equipment

11/03/2005

HP Hard Drives (2)

16400 • Data Processing Equipment

10/08/1995

HP Laserjet 4 ( the old veteran)

16400 • Data Processing Equipment

07/01/2008

HP Pavillion Hard Drive 6830

16400 • Data Processing Equipment

04/21/2008

Laptop

16400 • Data Processing Equipment

08/28/2008

Laptop NTBK EX4420

16400 • Data Processing Equipment

12/31/2004

Lenovo Monitor

16400 • Data Processing Equipment

12/31/2004

Mag Inovision Monitor

16400 • Data Processing Equipment

12/31/2004

misc data processing equip

16400 • Data Processing Equipment

09/29/2008

MOnitors from Office Depot (3)

16400 • Data Processing Equipment

10/15/1995

Network Card

16400 • Data Processing Equipment

09/14/2005

Norcent Monitor

16400 • Data Processing Equipment

08/15/2008

PC Screen

16400 • Data Processing Equipment

11/03/2005

Pelouze Mail Weighing Scale

16400 • Data Processing Equipment

09/24/2008

Telephone System

16400 • Data Processing Equipment

09/14/2005

View Sonic Monitor

16400 • Data Processing Equipment

09/14/2005

Zebra Thermal Printer

16400 • Data Processing Equipment

09/01/2006

Multisoft Software

16700 • Software

08/17/2006

Quickbooks

16700 • Software

08/17/2006

Software

16700 • Software

 

Schedule 6-2

--------------------------------------------------------------------------------




MANUFACTURING & LABORATOREY EQUIPMENT

 

 

Purchase Date

Purchase Description

Account

 

09/02/2008

10 gallon mixing tank

16200 • R & D Equipment

12/31/2004

100 gallon Tanks (2)

16200 • R & D Equipment

12/31/2004

100 Gallon Tank-Wheeled

16200 • R & D Equipment

07/31/2006

30 Gal Holding Tanks (3)

16200 • R & D Equipment

12/31/2004

30 Gallon Mixing Tank

16200 • R & D Equipment

12/31/2004

350 Gallon MixingTank

16200 • R & D Equipment

06/26/2007

4 Ft Aluminum Table

16200 • R & D Equipment

06/26/2007

500 Gallon Holding Tank

16200 • R & D Equipment

06/26/2007

500 gallon Holding Tank

16200 • R & D Equipment

07/21/2008

500 gallon stainless steel tank

16200 • R & D Equipment

08/04/2008

500 Gallon tank

16200 • R & D Equipment

12/31/2004

55 Gallon Tanks (4)

16200 • R & D Equipment

06/26/2007

Accumulating Table

16200 • R & D Equipment

06/24/2008

Advantage Air Cooled Chiller

16200 • R & D Equipment

07/01/2005

C Filling Machine

16200 • R & D Equipment

06/26/2007

Conveyor

16200 • R & D Equipment

12/31/2004

Conveyor (2)

16200 • R & D Equipment

06/26/2007

Crown Forklift

16200 • R & D Equipment

06/26/2007

Domino Code box 2

16200 • R & D Equipment

08/05/2008

Domino Code Box 3 Ink Coder

16200 • R & D Equipment

06/26/2007

Double Lab Sink SS

16200 • R & D Equipment

09/11/2008

Filler

16200 • R & D Equipment

07/21/2008

Filler

16200 • R & D Equipment

06/26/2007

Gifford Wood Bottle Feeder

16200 • R & D Equipment

12/31/2004

Hand Jacks (2)

16200 • R & D Equipment

08/04/2008

head filler

16200 • R & D Equipment

06/26/2007

Hobart Kettle 60 Gal w Mixer

16200 • R & D Equipment

10/31/2005

Homogenizer and Motor

16200 • R & D Equipment

10/31/2005

Hot Plates/Stirrer (2)

16200 • R & D Equipment

11/03/2005

Hot Stamp Machine

16200 • R & D Equipment

12/31/2004

Hyster Forklift

16200 • R & D Equipment

07/01/2005

Incubator Bockel Model 13300

16200 • R & D Equipment

10/31/2005

Label Machine

16200 • R & D Equipment

08/04/2008

Labeling Machine

16200 • R & D Equipment

07/21/2008

labeling machine and coder

16200 • R & D Equipment

12/31/2004

Large Heat Tunnel

16200 • R & D Equipment

06/26/2007

Liquid Filamatic

16200 • R & D Equipment

06/26/2007

Marble table

16200 • R & D Equipment

06/26/2007

McKenzie Conveyor

16200 • R & D Equipment

10/31/2005

Microscope

16200 • R & D Equipment

10/31/2005

Misc R&D equip

16200 • R & D Equipment

 

Schedule 6-3

--------------------------------------------------------------------------------




06/26/2007

MIxing Kettle 150Gal

16200 • R & D Equipment

10/31/2005

MOtors (2)

16200 • R & D Equipment

07/01/2005

Oakton PH Meters (3)

16200 • R & D Equipment

06/26/2007

Pallet Racks

16200 • R & D Equipment

10/31/2005

PH Meter

16200 • R & D Equipment

07/01/2005

PH Meter MOdel 410

16200 • R & D Equipment

10/31/2005

Scales (4)

16200 • R & D Equipment

12/31/2004

Small Heat Tunnel

16200 • R & D Equipment

10/31/2005

Specific Gravity Balance

16200 • R & D Equipment

10/31/2005

Specific Gravity Bottles (2)

16200 • R & D Equipment

06/26/2007

SS Tri Blender/Ladish

16200 • R & D Equipment

07/01/2005

Thermo Lyne Hot Plates (2)

16200 • R & D Equipment

07/21/2008

Tube Sealer

16200 • R & D Equipment

07/01/2005

Tube Sealer A Line

16200 • R & D Equipment

08/04/2008

Tube Sealer TP 30

16200 • R & D Equipment

07/01/2005

Uro Star Stirring Machines

16200 • R & D Equipment

10/31/2005

Viscometer

16200 • R & D Equipment

08/18/2008

Viscometer

16200 • R & D Equipment

10/31/2005

Water Bath

16200 • R & D Equipment

06/26/2007

Waukesha Pump

16200 • R & D Equipment

 

Schedule 6-4

--------------------------------------------------------------------------------




 

2.

All Trade Secrets, including, all customer lists and associated goodwill.

 

 

a.

Trade Secrets include, but are not limited to: All lab experiments, product
formulations, chemical or complex formulations, unique processes, trade names,
domain names, software customization and designs.

 

b.

Retail/Catalog Customer List – Approximately 15,000 names

 

c.

Retail/Catalog Email List - Approximately 8,000 names

 

d.

Contract Customers and prospects, including, but not limited to:

 

i.

Art of Shaving

 

ii.

BeeCeuticals

 

iii.

Brookstone

 

iv.

Dr Drammis and related companies

 

v.

Elite Group

 

vi.

Fashion Fair

 

vii.

Goodier

 

viii.

Hair Force One

 

ix.

Healthy Directions

 

x.

Hi-Living

 

xi.

Kathy Hilton/Reliant/RIMC/and related companies

 

xii.

Metro Salon

 

xiii.

Michael Christopher

 

xiv.

P&G - Procter & Gamble

 

xv.

Pharmatech Resources and related companies

 

xvi.

Reliv

 

xvii.

S-Solutions

 

xviii.

SmashBox

 

xix.

Ted Gibson

 

xx.

Transdermal Technologies

 

xxi.

Usana

 

3.        All licenses, permits and other authorization required under local,
state or federal law relating to the conduct of the Hydron Business to the
extent transferable.

 

 

a.

Alcohol License from the Florida Department of Tobacco and Firearms

 

Schedule 6-5

--------------------------------------------------------------------------------




4.        All rights and obligations of Hydron under its equipment leases,
including leases to the copiers and mail meter to the extent transferrable, as
set forth below:

 

a.

US Bancorp – 735 - Equipment Lease

 

b.

US Bancorp – 748 – Equipment Lease

 

c.

COPIER – NO Lease

 

d.

Mail Meter – Not Applicable

 

5.        All catalogues of products and services, powerpoint presentations,
speeches, articles, product descriptions, website programming, website copy,
even though not attached herein.

 

Schedule 6-6

--------------------------------------------------------------------------------




EXHIBIT A

 

LLC AGREEMENT

 

Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B

 

BILL OF SALE

 

Exhibit B-1

--------------------------------------------------------------------------------




EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Exhibit C-1

--------------------------------------------------------------------------------




EXHIBIT D

 

LICENSE AGREEMENT

 

Exhibit D-1

--------------------------------------------------------------------------------




EXHIBIT E

 

MANAGEMENT SERVICES AGREEMENT

 

Exhibit E-1

--------------------------------------------------------------------------------